Exhibit 10.1

INTERNATIONAL JOINT TARIFF AGREEMENT

This International Joint Tariff Agreement (“Agreement”) is entered into this 6th
day of May, 2011 (the “Effective Date”), by and between Enbridge Pipelines Inc.,
a body corporate continued under the laws of Canada with offices in Calgary,
Alberta (“EPI”) and Enbridge Energy, Limited Partnership, a Delaware limited
partnership with offices in Houston, Texas (“EELP”). EPI and EELP are referred
to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, EPI owns and operates a common carrier pipeline system transporting
crude petroleum from Edmonton, Alberta and Hardisty, Alberta to the
International Boundary between Canada and the United States near Gretna,
Manitoba and receipt and delivery points in Ontario (the “EPI Pipeline System”);
and

WHEREAS, EELP owns and operates a common carrier pipeline system transporting
crude petroleum from the International Boundary between Canada and the United
States near Neche, North Dakota to multiple delivery points including, but not
limited to, Clearbrook, Minnesota, Chicago, Illinois, and via an extension to
West Seneca, New York (the “EELP Pipeline System”); and

WHEREAS, an affiliate of EPI has historically provided services to EEP since its
formation in respect of rate design, tariff negotiations, shipper contacts and
the like and such services are presently performed by Enbridge Employee
Services, Inc. and Enbridge (U.S.) Inc. and certain of their affiliates pursuant
to a General and Administrative Services Agreement dated as of October 17, 2001;
and

WHEREAS, EPI and EELP desire to cooperate in providing efficient, cost-effective
pipeline transportation service from the various origins of the EPI Pipeline
System in Western Canada to the various destinations of the EELP Pipeline System
as depicted on the map included as Attachment 1; and



--------------------------------------------------------------------------------

WHEREAS, pursuant to that end, the Parties desire to initiate and maintain in
place an international joint tariff for movements through their respective
pipeline systems;

NOW, THEREFORE, for and in consideration of the mutual benefits to the Parties
hereto, EPI and EELP hereby agree as follows:

 

1. Definitions

 

  (a) “Affiliated Entity” means, with respect to either Party, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Party. For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any Person whether through the
ownership of voting securities or by contract or otherwise.

 

  (b) “Allowance Oil” has the meaning given to it in the CTS.

 

  (c) “Applicable Law” shall mean all applicable laws, statutes, directives,
codes, ordinances, rules, regulations, municipal by-laws, judicial, arbitral,
administrative, ministerial, departmental or regulatory judgments, orders,
decisions rulings or awards, consent orders, consent decrees and policies of any
Government Authority.

 

  (d) “CTS” means the Competitive Toll Settlement between EPI and the Canadian
Association of Petroleum Producers dated July 1, 2011 and filed with the NEB on
May 2, 2011.

“

 

- 2 -



--------------------------------------------------------------------------------

  (e) “FERC” means the United States Federal Energy Regulatory Commission.

 

  (f) “Governmental Authority” means any government, any governmental,
administrative or regulatory entity, authority, commission, board, agency,
instrumentality, bureau or political subdivision and any court, tribunal or
judicial or arbitral body (whether U.S. or foreign and whether national,
federal, state, provincial or local, or in the case of an arbitral body, whether
governmental, public or private).

 

  (g) “International Joint Tariffs” means the International Joint Tariff (or
Tariffs) containing the International Joint Tariff Rules and the International
Joint Tariff Rates as established under this Agreement.

 

  (h) “NEB” or “Board” means the Canadian National Energy Board.

 

  (i) “Person” means an individual, partnership, limited liability company,
corporation, trust, estate, unincorporated association, nominee, joint venture
or other entity.

 

  (j) “U.S. Agreements” means:

 

  (1) The Facilities Surcharge Mechanism which includes recovery of the
following:

 

  (i) Various shipper requested projects;

 

  (ii) Southern Access Mainline Expansion Surcharge Terms (Exhibit III of Offer
of Settlement, Docket No. OR06-3-000);

 

  (iii) Line 17 (Toledo) Expansion Project – FERC Docket No. OR04-2;

 

- 3 -



--------------------------------------------------------------------------------

  (iv) Alberta Clipper Project – FERC Docket No. OR08-10; and

 

  (2) SEP II expansion surcharge;

 

  (3) Terrace Toll Agreement Statement of Principles dated October 21, 1998; and
the

 

  (4) 350 Centistoke Agreement (1998 Offer of Settlement).

 

  (k)  

 

2. Term

Subject to acceptance of the International Joint Tariff(s) by the NEB and FERC,
this Agreement shall have an initial term of ten (10) years from July 1, 2011
until June 30, 2021, and shall thereafter continue in effect for successive
one-year terms (the initial term and all such extensions collectively being the
“Term”), provided that either Party may, by not less than ninety (90) days’
advance written notice, terminate this Agreement as of the last day of the
initial term or any one-year extension thereof.

Notwithstanding the above, in the event that (1) the CTS itself is terminated
prior to the expiration of its term or (2) the NEB or the FERC (as applicable)
rejects or orders modification of the International Joint Tariff(s), this
Agreement will be deemed to be terminated as of the earlier of the date of
termination of the CTS or the date of such order of the NEB or FERC.

 

3. International Joint Tariff Administrator

(a) For purposes of this Agreement, the “International Joint Tariff
Administrator” shall be EPI. The duties of the International Joint Tariff
Administrator under this Agreement are: (i) to prepare and submit International
Joint Tariff filings to the FERC and the NEB; (ii) to coordinate and administer
the International Joint Tariffs; (iii) to accept shipper nominations for
transportation under the International Joint Tariffs; (iv) to prepare invoices
for shippers under the

 

- 4 -



--------------------------------------------------------------------------------

International Joint Tariffs; (v) to collect receivables, including any Allowance
Oil, from shippers under the International Joint Tariffs as provided under the
terms of the CTS; and (vi) to distribute International Joint Tariff revenues to
the Parties in accordance with the terms of this Agreement. The costs of
administering the International Joint Tariff(s) are recovered under the existing
service agreements between EPI and EELP as amended from time to time.

(b) EELP hereby agrees to indemnify and hold EPI harmless from and against any
and all liability, claim, loss, damages, penalty, cost or expense, including
reasonable attorneys’ fees and expenses, incurred by EELP as a result of or in
connection with EPI’s non-performance, negligence or other misfeasance in
performing its duties as International Joint Tariff Administrator under this
Agreement.

 

4. International Joint Tariffs

 

(a) From and after the Effective Date of this Agreement and throughout the Term
of this Agreement, the International Joint Tariff Administrator shall be
authorized to file, and shall file and maintain on file with the FERC and the
NEB, on behalf of itself and all other Parties to this Agreement, international
joint tariff rates applicable to transportation of crude petroleum from all EPI
receipt points to various delivery points on EELP’s Pipeline System (the
“International Joint Tariff Rates”). Subject to the requirements of Applicable
Law and valid orders of any Governmental Authority having jurisdiction, the
International Joint Tariff Rates shall at all times be determined in accordance
with Attachment 2 hereto.

 

(b)

From and after the Effective Date and throughout the Term of this Agreement, the
International Joint Tariff Administrator shall be authorized to file, and shall
file and maintain on file with the FERC and the NEB on behalf of itself and the
other Party to this

 

- 5 -



--------------------------------------------------------------------------------

 

Agreement, a rules and regulation tariff applicable to transportation of crude
petroleum from receipt points on EPI’s Pipeline System in Western Canada to
various delivery points on EELP’s Pipeline System (the “International Joint
Tariff Rules”). Subject to the requirements of Applicable Law and valid orders
of any Governmental Authority having jurisdiction, transportation under the
International Joint Tariff shall initially be governed by the applicable EPI and
EELP Rules and Regulation Tariffs on file and in effect with the NEB and FERC.
The applicable rules and regulations tariffs are attached hereto as Attachment
3. Any amendments, supplements or restatements of the International Joint Tariff
Rules shall be subject to the prior written approval of both Parties and to
requirements of Applicable Law. Subject to the terms of this Agreement, each
Party retains the right to use its own pipeline facilities as an individual
carrier facility and shall be fully responsible for the operation and
maintenance of its respective pipeline system. Nothing in this Agreement is
meant to restrict a Party’s right and obligation to set operating parameters for
its own pipeline facilities, provided such parameters are consistent with the
International Joint Tariff Rules then in effect.

 

(c) Nothing in this Agreement shall affect or impair the ability of either Party
to independently establish tariffs and tariff rates with respect to any services
other than transportation of crude petroleum from EPI’s Pipeline System to
delivery points on EELP’s Pipeline System pursuant to this Agreement.

 

(d) Subject to the requirements of Applicable Law and valid orders of any
Governmental Authority having jurisdiction, the Parties agree to support,
maintain, and keep in place the International Joint Tariffs filed by the
International Joint Tariff Administrator under this Agreement throughout the
Term of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(e) The Parties each agree to file, maintain, and keep in place local tariffs
for movements through their portion of the pipeline facilities from various EPI
receipt points to various delivery points on EELP’s Pipeline System designed in
accordance with the terms of the CTS throughout the Term of this Agreement.

 

(f) Any changes to the International Joint Tariff Rates as determined under
Section 4(a) of this Agreement, and any changes to the division of revenues as
determined under Section 5 of this Agreement, shall be made only with the
agreement in writing of both Parties to this Agreement. In the event of an
agreement to change the International Joint Tariff Rates, the International
Joint Tariff Administrator shall promptly file such revised International Joint
Tariff Rates with the FERC and the NEB.

 

5. Division of Revenues

 

(a) The division of revenues between EPI and EELP with respect to any
International Joint Tariff Rates on file pursuant to this Agreement shall be
determined on the basis of the proportions set forth in Attachment 4 hereto;
provided, however, that if at any time the FERC or the NEB shall require an
International Joint Tariff Rate to be reduced below the level contemplated by
this Agreement solely because of a change in the underlying local rate of one or
more of the Parties, any such reduction shall be reflected solely in the
division of the Party or Parties whose local rate was the cause of the change;
provided further that nothing in this Agreement shall prevent EELP from
increasing its underlying local rate in accordance with applicable FERC
regulations or orders, or from collecting the full amount of revenue resulting
from such local rate increases in accordance with Attachment 4.

 

- 7 -



--------------------------------------------------------------------------------

(b) The International Joint Tariff Administrator shall, within thirty (30) days
after the end of each month of the Term of this Agreement, notify each Party of
all amounts collected from shippers under the International Joint Tariffs in
that calendar month and remit to each Party an amount equal to that Party’s
division of those revenues as provided in this Agreement. The International
Joint Tariff Administrator shall provide each Party with a copy of all billings
for and correspondence with any shipper regarding transportation under the
International Joint Tariffs.

 

6. Regulation

 

(a) Transportation under the International Joint Tariffs shall be treated as
common carrier pipeline movements and shall be subject to the National Energy
Board Act and the Interstate Commerce Act (the “ICA”) as administered by the NEB
and FERC respectively. Each Party agrees to operate and maintain its respective
pipeline facilities in such a manner as to allow for fulfillment of the Parties’
obligations under the NEB Act and the ICA as administered by the NEB and FERC
with respect to the International Joint Tariffs. The Parties shall cooperate,
each at its own expense, in the filing of any applications for governmental or
regulatory approvals necessary for the matters set forth herein.

 

(b) This Agreement is subject to all Applicable Law and the valid orders of any
Governmental Authority.

 

(c) In the event that a protest or complaint is filed with the NEB or FERC
pertaining to either the International Joint Tariffs or either Party’s
underlying local tariffs in effect during the Term of this Agreement, then:

 

- 8 -



--------------------------------------------------------------------------------

  (i) with respect to a challenged rate or a term or condition in an underlying
local tariff, the Party that filed the applicable local tariff shall be solely
responsible for defending the challenged rate, term or condition and remitting
any reparations or refunds found or agreed to be owed on the basis of shipments
made under that Party’s local tariff;

 

  (ii) with respect to shipments made under the International Joint Tariffs, any
reparations or refunds found or agreed to be owed based on a determination that
a Party’s underlying local tariff rate was improper shall be remitted by that
Party;

 

  (iii) in the event that an underlying local rate is reduced by the FERC or the
NEB such that the sum of the underlying local rates is less than the
International Joint Tariff Rates then in effect for the same movement, then the
International Joint Tariff Administrator shall file a revision of the
International Joint Tariff Rates such that the International Joint Tariff Rates
do not exceed the sum of the applicable underlying local rates; and

 

  (iv) in the event a protest or complaint is filed against the International
Joint Tariff Rates or the International Joint Tariff Rules directly, then the
Parties shall jointly determine whether to defend the challenged International
Joint Tariffs or whether, alternatively, to terminate this Agreement. If the
Parties determine to defend the challenged International Joint Tariffs, then all
costs involved in doing so and any reparations or refunds shall be paid by the
Parties in the same proportion as their division of the relevant International
Joint Tariff revenues.

 

(d) Each Party agrees not to, and to cause its Affiliated Entities not to, file
a protest or complaint against, or aid any third person in any protest or
complaint against, any International Joint Tariff contemplated by this Agreement
or any underlying local tariff of either Party.

 

- 9 -



--------------------------------------------------------------------------------

7. Audit

EELP shall have the right to have its Internal Audit group audit the
calculations referred to in Attachment 4 for a period of eighteen (18) months
after the issuance of the completion of such calculations, such audit to be
conducted during the International Joint Tariff Administrator’s regular business
hours upon not less than sixty (60) business days’ prior notice to the
International Joint Tariff Administrator. If as a result of any such audit it is
determined that there has been a mistake in such calculations, then EELP shall
promptly pay to the International Joint Tariff Administrator the amount of any
underpayment by EELP and the International Joint Tariff Administrator shall
promptly pay to EELP the amount of any overpayment by EELP.

 

8. Confidentiality

Each Party shall keep the terms and conditions of this Agreement confidential,
and shall not disclose such terms and conditions to any third person without the
prior consent of the other Party, except:

 

(a) when and to the extent such disclosure is required by Applicable Law or the
valid order of any Governmental Authority, provided that any available
confidentiality protection pursuant to Applicable Law is invoked by the
disclosing Party;

 

(b) to an Affiliated Entity of the disclosing Party, provided that such
Affiliated Entity is otherwise eligible to receive such information and agrees
to be bound by the provisions hereof as if it were a Party hereto;

 

- 10 -



--------------------------------------------------------------------------------

(c) to a third person to which such Party has been permitted to assign an
interest hereunder or a portion thereof, provided that a binding covenant not to
disclose such information to any other third person is obtained from such third
person prior to disclosure;

 

(d) to the technical, legal, financial or other professional consultants of such
Party which require such information to provide their services to such Party or
to a bank or other financial institution from which such Party is attempting to
obtain financing, provided that a binding covenant not to disclose such
information to any other third person is obtained from such consultant or
financier, as the case may be, prior to disclosure; and

 

(e) for the purpose of enforcing the obligation of either Party under this
Agreement.

 

9. Beneficiaries

This Agreement is solely for the benefit of the Parties and their respective
successors and permitted assigns and shall not otherwise be deemed to confer
upon or give to any third party, including without limitation any creditor, any
remedy, claim, liability, reimbursement, cause of action, or other right.

 

10. Assignment

This Agreement may not be assigned in whole or in part by either Party without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld. Such consent shall not be required in the event of an
assignment by a Party to an Affiliated Entity or any entity into which or with
which such Party may be merged, converted or consolidated, or which may succeed
to or acquire all or substantially all of such Party’s assets.

 

- 11 -



--------------------------------------------------------------------------------

11. Governing Law

This Agreement shall be interpreted and governed according to the laws of
Alberta, without regard to principles of conflict of laws that, if applied,
might require the application of the laws of another jurisdiction.

 

12. Entirety

This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior negotiations and
understandings, whether oral or written, with respect thereto. This Agreement
may not be amended or modified other than by an agreement in writing signed by
all Parties.

 

13. Severability

If any provision of this Agreement is held to be illegal, invalid or otherwise
unenforceable under present or future Applicable Law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable;
(ii) this Agreement will be construed and enforced as if such illegal, invalid
or otherwise unenforceable provision had never comprised a part hereof;
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or otherwise
unenforceable provision or by its severance herefrom; and (iv) in lieu of such
illegal, invalid or otherwise unenforceable provision, there will be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

 

14. Notices

All notices, demands, requests, or other communications delivered pursuant to
this Agreement shall be in writing and shall be sent to the following
addressees:

Enbridge Pipelines Inc.

Attention: President

Suite 3000, 425 1st Street, SW

Calgary, Alberta

T2P 3L8

 

- 12 -



--------------------------------------------------------------------------------

Enbridge Energy, Limited Partnership

President

1100 Louisiana Street, Suite 3300

Houston, Texas

77002

All notices, demands, requests or other communications delivered pursuant to
this Agreement shall be effective when received by the other Party. Either Party
may change the address and/or person to which notices, demands, requests or
other communications are to be sent upon written notice to the other Party.

 

15. General

A. Nothing in this Agreement shall be deemed or construed to create a
partnership or joint venture of or between the Parties hereto.

B. The captions and headings in this Agreement are included solely for
convenience and shall not be considered or given any effect in construing this
Agreement.

C. The provisions of Section 7 with respect to audit rights and Section 8 with
respect to confidentiality shall survive the termination of this Agreement.

D. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute one agreement.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the date first above written.

 

ENBRIDGE PIPELINES INC. Per:   /s/ William G. Ross William G. Ross Vice
President, Finance Per:   /s/ R.T. Schwartz R.T. Schwartz, Vice President

Liquid Pipelines Law & Deputy General Counsel

ENBRIDGE ENERGY, LIMITED PARTNERSHIP

By: Enbridge Pipelines (Lakehead) L.L.C., its General Partner

 

Per:   /s/ Mark A. Maki Mark A. Maki, Vice President, Finance and Accounting
Per:   /s/ Bruce A. Stevenson Bruce A. Stevenson Secretary

 

- 14 -



--------------------------------------------------------------------------------

Attachment 1

Map Depicting EPI and EELP Pipeline Systems

 

- 15 -



--------------------------------------------------------------------------------

LOGO [g202494g97w70.jpg]

 

- 16 -



--------------------------------------------------------------------------------

Attachment 2

Determination of International Joint Tariff Rates

 

1. The International Joint Tariff Rates will be supported by each of the
carriers, EPI and EELP, filing local tariffs with the applicable regulator (NEB
and FERC respectively) that are established under the applicable rules and
orders of the respective agency as modified from time to time and any settlement
agreements that have not otherwise been suspended during the Term of this
Agreement.

 

2.

Subject to the requirements of Applicable Law and valid orders of any
Governmental Authority having jurisdiction, the initial International Joint
Tariff Rates (IJT) will be the amounts set forth in Attachment 3, which were
derived based on the Hardisty, Alberta to Chicago, Illinois heavy crude
equivalent toll of $3.85 per barrel. Starting July 1, 2012, the IJT rate will be
escalated as of July 1st of each year during the Term of this Agreement by 75 %
of the average annual Canada Gross Domestic Producer Implicit Price Index
(GDPP), which is published by Statistics Canada on or about February 28th, for
the prior calendar year. In addition to the IJT, shippers will be required to
pay an outstanding amount surcharge for a 24 month period in accordance with the
terms of the CTS. Further adjustments will be made as required under the CTS.

 

3.

The International Joint Tariff Rates will be filed with the NEB and FERC each
year to become effective July 1st of the applicable year.

 

- 17 -



--------------------------------------------------------------------------------

Attachment 3

Form of International Joint Tariff Rules

 

NEB No. 317

       FERC No. 45.0.0           FERC ICA Oil Tariff   

LOGO [g202494g84i95.jpg]

ENBRIDGE PIPELINES INC.

IN CONNECTION WITH

ENBRIDGE ENERGY, LIMITED PARTNERSHIP

INTERNATIONAL JOINT RATE TARIFF

APPLYING ON

CRUDE PETROLEUM, CONDENSATES AND NATURAL GAS LIQUIDS

FROM

POINTS IN THE PROVINCES OF ALBERTA, SASKATCHEWAN, MANITOBA,

TO

POINTS IN THE PROVINCE OF ONTARIO AND POINTS IN THE STATES OF ILLINOIS, INDIANA,

MICHIGAN, MINNESOTA, NEW YORK, AND WISCONSIN

USING JOINT ROUTING AS DEPICTED ON PAGE 5 OF THIS TARIFF

 

 

The transportation rates listed in this tariff are subject to the Rules and
Regulations published by:

Enbridge Pipelines Inc., NEB (National Energy Board) Tariffs Nos. 248, 260 and
282, and supplements thereto and reissues thereof, on file with the National
Energy Board, for transportation within Canada.

Enbridge Energy, Limited Partnership FERC Tariff Nos. 41.1.0 and 42.1.0, and
supplements thereto and reissues thereof, for transportation within the United
States.

 

 

The provisions published herein will, if effective, not result in an effect on
the quality of the human environment.

 

 

ISSUED: May 2, 2011

   EFFECTIVE: 7 a.m. (MST) on July 1, 2011

ISSUED BY:

Shauna Bates

Director, Regulatory, Planning and Analysis

Enbridge Pipelines Inc.

 

3000 Fifth Avenue Place, 425 – 1st Street S.W.

Calgary, AB Canada T2P 3L8

  

COMPILED BY:

Lisa Fiege

Regulatory Strategy and Compliance

Enbridge Pipelines Inc.

Tel. (403) 718-3522

Fax: (403) 508-3140

E-mail: Enbridge-Tariffs@enbridge.com

 

- 18 -



--------------------------------------------------------------------------------

NEB No. 317

     FERC No. 45.0.0         Page 2   

 

The rates listed in this tariff are payable in United States currency and are
applicable on the International movement of Crude Petroleum, Condensates and
Natural Gas Liquids tendered to Enbridge Pipelines Inc. at established receiving
points in Canada for delivery to established delivery points in the United
States and Canada.

TRANSPORTATION RATES

Commodities shall be classified on the basis of the density and viscosity of
such commodities at the time of receipt by Enbridge Pipelines Inc. and assessed
a transportation rate as listed in the transportation rate tables below. Density
shall be based on 15°C. Viscosity shall be based on Enbridge Pipelines Inc.’s
reference line temperature at the time of receipt. Where the density of a
commodity falls within the density range of one commodity classification and the
viscosity of the commodity falls within the viscosity range of another commodity
classification, then the commodity shall be deemed to be in the commodity
classification with the higher transportation rate.

NATURAL GAS LIQUIDS (NGL) - A commodity having a maximum absolute vapor pressure
of 1,250 kilopascals at 37.8°C and a density of up to but not including 600
kilograms per cubic meter (kg/m3) and a viscosity of up to but not including 0.4
square millimeters per second (mm2/s) will be classified as Natural Gas Liquids.

CONDENSATES (CND) - A commodity having a density from 600 kg/ m3 up to but not
including 800 kg/ m3 and a viscosity of 0.4 mm2/s up to but not including 2
mm2/s will be classified as Condensates.

LIGHT CRUDE PETROLEUM (LIGHT) - A commodity having a density from 800 kg/m3 up
to but not including 876 kg/m3 and a viscosity from 2 mm2/s up to but not
including 20 mm2/s will be classified as Light Crude Petroleum.

MEDIUM CRUDE PETROLEUM (MEDIUM) - A commodity having a density from 876 kg/m3 up
to but not including 904 kg/m3 and a viscosity from 20 mm2/s up to but not
including 100 mm2/s will be classified as Medium Crude Petroleum.

HEAVY CRUDE PETROLEUM (HEAVY) - A commodity having a density from 904 kg/m3 to
940 kg/m3 inclusive and a viscosity from 100 up to and including 350 mm2/s will
be classified as Heavy Crude Petroleum.

The following tables provide rates including Transmission Charges, Commodity
Transmission Surcharges, Outstanding Amount Surcharge and Terminalling charges.
Tankage Charges and Oil Allowance are not included.



--------------------------------------------------------------------------------

NEB No. 317

     FERC No. 45.0.0         Page 3   

 

JOINT TRANSPORTATION RATES FOR ENBRIDGE PIPELINES INC AND

ENBRIDGE ENERGY LIMITED PARTNERSHIP

 

JOINT TRANSPORTATION RATES IN US DOLLARS PER CUBIC METER   

FROM

  

TO

   RATE         NGL      CND      LIGHT      MEDIUM      HEAVY  

Edmonton

Terminal,

Alberta

   Clearbrook, Minnesota      —           12.9405         13.7805        
14.7548         16.4616       Superior, Wisconsin      14.6849         15.4358
        16.2758         17.4400         19.4761       Lockport, Illinois     
—           21.1172         21.9572         23.5856         26.4384      
Mokena, Illinois      —           21.1172         21.9572         23.5856      
  26.4384       Flanagan, Illinois      —           21.1172         21.9572   
     23.5856         26.4384       Griffith, Indiana      —           21.1172   
     21.9572         23.5856         26.4384       Stockbridge, Michigan     
—           23.2534         24.0934         25.8926         29.0453       Rapid
River, Michigan      17.5191         —           —           —           —     
   Marysville, Michigan      21.7668         23.2534         24.0934        
25.8926         29.0453       Corunna or Sarnia Terminal, Ontario      22.0993
        23.5878         24.4359         26.2447         29.4082       Nanticoke,
Ontario      —           25.6750         26.7046         28.6948         32.1760
      West Seneca, New York      —           25.9846         27.0351        
29.0706         32.6322   

Hardisty

Terminal,

Alberta

   Clearbrook, Minnesota      —           —           12.3046         13.1609   
     14.6610       Superior, Wisconsin      —           —           14.7999   
     15.8461         17.6755       Lockport, Illinois      —           —        
  20.4813         21.9917         24.6378       Mokena, Illinois      —        
  —           20.4813         21.9917         24.6378       Flanagan, Illinois
     —           —           20.4813         21.9917         24.6378      
Griffith, Indiana      —           —           20.4813         21.9917        
24.6378       Stockbridge, Michigan      —           —           22.6175        
24.2987         27.2447       Rapid River, Michigan      —           —          
—           —           —         Marysville, Michigan      —           —     
     22.6175         24.2987         27.2447       Corunna or Sarnia Terminal,
Ontario      —           —           22.9600         24.6507         27.6077   
   Nanticoke, Ontario      —           —           25.2287         27.1009      
  30.3754       West Seneca, New York      —           —           25.5592      
  27.4767         30.8316   



--------------------------------------------------------------------------------

NEB No. 317

     FERC No. 45.0.0         Page 4   

 

JOINT TRANSPORTATION RATES IN US DOLLARS PER CUBIC METER   

FROM

  

TO

   RATE         NGL      CND      LIGHT      MEDIUM      HEAVY  

Kerrobert

Station,

Saskatchewan

   Clearbrook, Minnesota      —           —           10.8203         —        
  12.8501       Superior, Wisconsin      12.0207         —           13.3156   
     —           15.8646       Lockport, Illinois      —           —          
18.9970         —           22.8269       Mokena, Illinois      —           —  
        18.9970         —           22.8269       Flanagan, Illinois      —     
     —           18.9970         —           22.8269       Griffith, Indiana   
  —           —           18.9970         —           22.8269       Stockbridge,
Michigan      —           —           21.1332         —           25.4338      
Rapid River, Michigan      14.8549         —           —           —          
—         Marysville, Michigan      19.1026         —           21.1332        
—           25.4338       Corunna or Sarnia Terminal, Ontario      19.4351      
  —           21.4757         —           25.7968       Nanticoke, Ontario     
—           —           23.7443         —           28.5645       West Seneca,
New York      —           —           24.0749         —           29.0207   

Regina

Terminal,

Saskatchewan

   Clearbrook, Minnesota      —           —           7.8432         —          
9.2181       Superior, Wisconsin      —           —           10.3385        
—           12.2326       Lockport, Illinois      —           —          
16.0199         —           19.1949       Mokena, Illinois      —           —  
        16.0199         —           19.1949       Flanagan, Illinois      —     
     —           16.0199         —           19.1949       Griffith, Indiana   
  —           —           16.0199         —           19.1949       Stockbridge,
Michigan      —           —           18.1561         —           21.8018      
Rapid River, Michigan      —           —           —           —           —  
      Marysville, Michigan      —           —           18.1561         —     
     21.8018       Corunna or Sarnia Terminal, Ontario      —           —     
     18.4986         —           22.1648       Nanticoke, Ontario      —        
  —           20.7673         —           24.9325       West Seneca, New York   
  —           —           21.0978         —           25.3887   

Cromer

Terminal,

Manitoba

 

   Clearbrook, Minnesota      —           —           5.6927         6.0199   
     6.5944       Superior, Wisconsin      7.4059         —           8.1880   
     8.7051         9.6089       Lockport, Illinois      —           —          
13.8694         14.8507         16.5712       Mokena, Illinois      —          
—           13.8694         14.8507         16.5712       Flanagan, Illinois   
  —           —           13.8694         14.8507         16.5712      
Griffith, Indiana      —           —           13.8694         14.8507        
16.5712       Stockbridge, Michigan      —           —           16.0056        
17.1577         19.1781       Rapid River, Michigan      10.2401         —     
     —           —           —         Marysville, Michigan      14.4878        
—           16.0056         17.1577         19.1781       Corunna or Sarnia
Terminal, Ontario      14.8202         —           16.3480         17.5098      
  19.5410       Nanticoke, Ontario      —           —           18.6167        
19.9599         22.3088       West Seneca, New York      —           —          
18.9473         20.3357         22.7650   



--------------------------------------------------------------------------------

NEB No. 317        FERC No. 45.0.0        Page 5

 

NOTES:

TANKAGE: For the applicable Tankage charges in Canada and the United States,
refer to Enbridge Pipelines Inc’s NEB Tariff No. 316, Enbridge Pipelines Inc’s
NEB RT Tariff No. 11-2, and Enbridge Energy, Limited Partnership’s FERC Tariff
No 43.7.0.

OUTSTANDING AMOUNT SURCHARGE: The transportation rates include the Outstanding
Amount Surcharge (OAS) of $0.422 per cubic metre for movements of heavy crude
from Hardisty, Alberta to the U.S. border near Gretna, Manitoba and is adjusted
for distance and commodity type. The OAS will be recovered through tolls for the
24 month period from July 1, 2011 to June 30, 2013.

JOINT ROUTING:

Receipt Points in the provinces of Alberta, Saskatchewan, Manitoba to delivery
points in the states of Illinois, Indiana, Michigan, Minnesota

Enbridge Pipelines Inc. — Edmonton or Hardisty, Alberta, Kerrobert or Regina,
Saskatchewan or Cromer, Manitoba to the International Border near Gretna,
Manitoba, connecting to;

Enbridge Energy, Limited Partnership — International Border near Neche, North
Dakota to Clearbrook, Minnesota, Superior, Wisconsin, Lockport, Illinois,
Mokena, Illinois, Griffith, Indiana, Stockbridge, Michigan, Rapid River,
Michigan or Marysville, Michigan.

Receipt Points in the provinces of Alberta, Saskatchewan, Manitoba to delivery
points in the province of Ontario

Enbridge Pipelines Inc. — Edmonton or Hardisty, Alberta, Kerrobert or Regina,
Saskatchewan or Cromer, Manitoba to the International Border near Gretna,
Manitoba, connecting to;

Enbridge Energy, Limited Partnership — International Border near Neche, North
Dakota to the International Border near Marysville, Michigan, connecting to;

Enbridge Pipelines Inc. — International Border near Sarnia, Ontario to Corunna
or Sarnia Terminal, Ontario or Nanticoke, Ontario.

Receipt Points in the provinces of Alberta, Saskatchewan, Manitoba to delivery
points in the state of New York

Enbridge Pipelines Inc. — Edmonton or Hardisty, Alberta, Kerrobert or Regina,
Saskatchewan or Cromer, Manitoba to the International Border near Gretna,
Manitoba, connecting to;

Enbridge Energy, Limited Partnership — international Border near Neche, North
Dakota to the International Border near Marysville, Michigan, connecting to;

Enbridge Pipelines Inc. — International Border near Sarnia Ontario to the
International Border near Chippawa, Ontario, connecting to;

Enbridge Energy, Limited Partnership — International Border near Grand Island,
New York to West Seneca, New York.

EXCEPTIONS:

For exceptions to Enbridge Pipelines Inc., Rules and Regulations and Enbridge
Energy, Limited Partnership, Rules and Regulations, see the following:

 

1)

Exception to Enbridge Energy, Limited Partnership’s Rules and Regulations FERC
No. 41.1.0 Item 9 (h) and FERC No. No. 42.1.0 Item 10 (i). For the purposes of
this international joint tariff, Enbridge Pipelines Inc. shall collect in kind a
percentage, in the amount of 1/10th of 1 percent of all hydrocarbons physically
delivered at the designated Regular Delivery Point.

 

2) Exception to Enbridge Energy, Limited Partnership’s Rules and Regulations
FERC No. 41.1.0 Item 7 (a) and FERC No. No. 42.1.0 Item 8 (c). For the purposes
of this international joint tariff, Enbridge Pipelines Inc. shall charge a
shipper the rate for the transportation of Crude Petroleum that is in effect on
the date of delivery at the designated Regular Delivery Point for such Crude
Petroleum.



--------------------------------------------------------------------------------

    NEB No. 248

    Cancels NEB No. 226

 

ENBRIDGE PIPELINES INC.

 

 

REFINED PETROLEUM PRODUCTS TARIFF

 

 

RULES AND REGULATIONS

Governing the

TRANSPORTATION

of

REFINED PETROLEUM PRODUCTS

 

 

p Denotes changes in wording from NEB No. 226

 

 

EFFECTIVE AUGUST 1, 2003

 

 

 

ISSUED BY    Richard Bird    COMPILED BY President    Regulatory Affairs
Department Enbridge Pipelines Inc.    Enbridge Pipelines Inc. Suite 3000    425
– 1 Street S.W.    Tel.: (403)231-5765 Calgary, Alberta    p Fax.: (403)508-3140
T2P 3L8    p Email: thea.fennema@enbridge.com



--------------------------------------------------------------------------------

    PAGE TWO

    NEB No. 248

 

RULES AND REGULATIONS

 

1. DEFINITIONS

As used in this tariff, the following terms have the following meanings:

“API” means American Petroleum Institute.

“ASTM” means American Society for Testing and Materials.

“Carrier” means Enbridge Pipelines Inc.

“Crude Petroleum” means the direct liquid product of oil wells, oil processing
plants, the indirect liquid petroleum products of oil or gas wells, oil sands,
or a mixture of such products, but does not include Natural Gas Liquids or
Refined Petroleum Products.

“Density” means mass per unit volume at 15 degrees Celsius expressed in
kilograms per cubic metre.

p “Financial Assurances” means the financial assurances provided by the Shipper
and accepted by the Carrier in accordance

with Rule 20.

“Force Majeure” means an event which is unforeseen and beyond the control of the
Shipper that either prevents the Shipper from delivering the affected volume to
Carrier or prevents the Shipper from accepting delivery of the affected volume
from Carrier. The following are the only instances that will be recognized as
Force Majeure events: earthquakes; floods; landslides; civil disturbances;
sabotage; the acts of public enemies; war; blockades; insurrections; riots;
epidemics; the act of any government or other authority or statutory
undertaking; the inability to obtain or the curtailment of electric power, water
or fuel; strikes, lockouts or other labour disruptions; fires; explosions;
breakdowns or failures of pipe, plant, machinery or equipment; and contamination
or poisoning of catalyst and/or solvent or biological treatment facilities. For
greater certainty, a lack of funds; the availability of a more attractive
market; Shipper’s inability to purchase Refined Petroleum Products; or
inefficiencies in operations do not constitute events of Force Majeure.

“Kilopascal” is equivalent to 0.145 037 7 pounds per square inch.

“Natural Gas Liquids” means the indirect liquid petroleum products of oil or gas
wells having an absolute vapour pressure in excess of 103 kilopascals.

“NEB” means the National Energy Board.

“Non-Performance Penalty” means the charge and cost referred to in Rule 19(a).

“Refined Petroleum Products” means the products of a refinery tendered as motor
gasoline, aviation fuels, kerosene, diesel fuel and domestic heating oil falling
within specifications established in the Carrier’s tariff respecting Refined
Petroleum Products.

“Regular Delivery Point” means a location for the delivery of Refined Petroleum
Products as provided for in the Carrier’s tariff for Tolls Applying on Crude
Petroleum, Natural Gas Liquids and Refined Petroleum Products.

“Regular Receiving Point” means a location for the receipt of Refined Petroleum
Products as provided for in the Carrier’s tariff for Tolls Applying on Crude
Petroleum, Natural Gas Liquids and Refined Petroleum Products.

p “Shipper” means the party that contracts with the Carrier for the
transportation of Refined Petroleum Products under the terms of this tariff, and
that has satisfied the Carrier of that party’s capacity to perform its financial
obligations that may arise from the transportation of its Refined Petroleum
Products under the terms of this tariff, and includes a transferee of a
Shipper’s rights and obligations, as approved in accordance with Rule 16(c).

“Tender” means an offer by a Shipper to the Carrier in accordance with this
tariff for the transportation of a stated quantity of Refined Petroleum Products
from a Regular Receiving Point to a Regular Delivery Point.

“Working Stock” means the volume of Petroleum required by the Carrier for
operational and scheduling purposes as specified from time to time by the
Carrier.

 

 

 

2. COMMODITY

This tariff applies to the transportation of Refined Petroleum Products by the
Carrier.

 

 

 

3. ORIGIN AND DESTINATION FACILITIES

(a) Subject to the further provisions of this tariff, the Carrier will only
accept Refined Petroleum Products for transportation:

(i) at Regular Receiving Points; (ii) when the Refined Petroleum Products have
been specified to be delivered to one or more Regular Delivery Points; and
(iii) when the party taking delivery of the Refined Petroleum Products has been
specified in writing to the Carrier.

(b) Except where the Carrier provides such facilities, the Carrier will only
accept Refined Petroleum Products for transportation when the Shipper has
provided the necessary facilities satisfactory to the Carrier at the specified
Regular Receiving Point and Regular Delivery Point for such Refined Petroleum
Products.



--------------------------------------------------------------------------------

    PAGE THREE

    NEB No. 248

 

RULES AND REGULATIONS

 

4. SPECIFICATIONS AS TO QUALITY

(a) A Shipper shall not deliver to the Carrier and the Carrier shall not be
obligated to accept Refined Petroleum Products that, as determined by the
Carrier, have on receipt:

(i) a temperature greater than 38 degrees Celsius; (ii) a Reid vapour pressure
in excess of 103 kilopascals; (iii) a free water HAZE Test of six or greater;
(iv) a kinematic viscosity in excess of 4.3 square millimetres per second at
37.8 degrees Celsius; (v) a colour darker than colour No. 3 as specified in
accordance with ASTM D 1500 or the latest revision to such Standard except that
gasolines to which artificial colouring has been added will be accepted for
transportation regardless of colour; or (vi) physical or chemical
characteristics that may render such Refined Petroleum Products not readily
transportable by the Carrier or that may materially affect the quality of other
commodities transported by the Carrier or that may otherwise cause disadvantage
to the Carrier.

(b) A Shipper shall, as required by the Carrier, provide to the Carrier a
certificate with respect to the specifications of the Refined Petroleum Products
to be received by the Carrier from such Shipper. If a Shipper fails to provide
the Carrier with such certificate, then the Carrier shall not be obligated to
accept the Shipper’s Refined Petroleum Products.

(c) A Shipper shall, if requested by the Carrier, provide and inject corrosion
inhibitor compound of a type and amount that is satisfactory to the Carrier into
Refined Petroleum Products to be received by the Carrier from such Shipper.

(d) If the Carrier determines that a Shipper does not comply with the provisions
of paragraph (a) or (c) of Rule 4 of this tariff, then such Shipper shall remove
its Refined Petroleum Products from the facilities of the Carrier as directed by
the Carrier.

(e) If a Shipper fails to remove its Refined Petroleum Products from the
facilities of the Carrier as directed by the Carrier, then the Carrier shall
have the right to remove and sell such Refined Petroleum Products in such lawful
manner as deemed appropriate by the Carrier. The Carrier shall pay from the
proceeds of such sale all costs incurred by the Carrier with respect to the
storage, removal and sale of such Refined Petroleum Products. The remainder of
such proceeds, if any, shall be held by the Carrier for the Shipper and any
other party lawfully entitled to such proceeds.

 

 

 

5. BUFFER AND INTERFACE

(a) A Shipper shall, if requested by the Carrier, supply Petroleum as buffer
material of a type and amount that is satisfactory to the Carrier. The Shipper
shall, unless otherwise agreed to with the Carrier, accept at the designated
Regular Delivery Point for its Refined Petroleum Products the volume of buffer
material determined by the Carrier to be applicable to the transportation of
such Refined Petroleum Products.

(b) A Shipper shall accept, at the designated Regular Delivery Point for its
Refined Petroleum Products, the volume of interface material associated with the
transportation of such Refined Petroleum Products as determined by the Carrier.

(c) Except as otherwise provided for in this tariff, the Carrier’s tariff
applying on the transportation of Crude Petroleum shall apply to buffer material
transported with Refined Petroleum Products.

 

 

 

6. CHANGES IN QUALITY AND SEGREGATION

(a) The Carrier shall endeavour to deliver substantially the same type of
Refined Petroleum Products as that received from a Shipper, however the Carrier
shall not be obligated to make delivery of the identical Refined Petroleum
Products received by the Carrier.

(b) If Refined Petroleum Products tendered to the Carrier are of a kind or
quality that is not currently being transported by the Carrier, then the Carrier
shall, at the request of the Shipper of such Refined Petroleum Products and
subject to the operating conditions of the facilities of the Carrier, endeavour
to segregate such Refined Petroleum Products during transportation by the
Carrier. In such circumstances, the Shipper shall, at the request of the
Carrier, make such Refined Petroleum Products available in such quantities and
at such times as may be necessary to permit such segregated movements.

(c) Subject to paragraph (a) of Rule 13 of this tariff, the Carrier shall not be
liable for any damage, loss or consequential loss resulting from a change in the
density or other quality of a Shipper’s Refined Petroleum Products as a result
of the Carrier’s transportation of such Refined Petroleum Products, including
without limitation the mixing of Refined Petroleum Products with other Petroleum
in the facilities of the Carrier.



--------------------------------------------------------------------------------

    PAGE FOUR

    NEB No. 248

 

RULES AND REGULATIONS

 

7. TENDERS, RATES AND VOLUMES

(a) Tenders shall be submitted to the Carrier in accordance with the notice of
shipment format prescribed by the Carrier no later than the time and date set
out in the Carrier’s monthly nomination schedule. The Carrier shall notify all
shippers of the monthly nomination schedule applicable for the calendar year.
Notice of any amendment to a monthly nomination date shall be provided by the
Carrier to all shippers at minimum 24 hours in advance of the proposed change in
nomination date.

(b) Where applicable, such Tenders shall include the amounts of Petroleum to be
used as buffer material with such Refined Petroleum Products. The Carrier may,
subject to the availability of space and the operating conditions of the
facilities of the Carrier, accept Tenders or revised Tenders after such time.

(c) A Shipper shall, upon notice from the Carrier, provide written third party
verification as required by the Carrier in support of such Shipper’s Tender. The
Carrier shall not be obligated to accept a Shipper’s Refined Petroleum Products
where such verification is, in the sole discretion of the Carrier, unacceptable
to the Carrier.

(d) The Carrier shall not be obligated to accept a Shipper’s Refined Petroleum
Products if the volume of such Refined Petroleum Products is less than the
minimum volume or if the rate at which such Refined Petroleum Products are
received by the Carrier is less than or greater than the rates specified from
time to time by the Carrier for each Regular Receiving Point.

(e) The Carrier shall not be obligated to make a delivery of a Shipper’s Refined
Petroleum Products of less than the minimum volume or at a rate less than or
greater than the rates specified from time to time by the Carrier for each
Regular Delivery Point.

(f) A Shipper shall supply its share of Working Stock by types and volumes as
determined from time to time by the Carrier.

(g) Tenders received by the Carrier acting for Enbridge Energy, Limited
Partnership for transportation within the United States of America shall be
subject to the rates, rules and regulations applicable to transportation by
Enbridge Energy, Limited Partnership, which shall invoice the Shipper for such
transportation.

 

 

 

8. APPLICATION OF TOLLS

(a) The Carrier shall charge a Shipper the Carrier’s toll for the transportation
of Refined Petroleum Products on the volume of Refined Petroleum Products
transported by the Carrier.

(b) The Carrier shall charge a Shipper, on the volume of buffer material
transported with such Shipper’s Refined Petroleum Products, the Carrier’s toll
for the transportation of Crude Petroleum.

(c) The Carrier shall charge a Shipper the Carrier’s toll for the transportation
of Refined Petroleum Products and the Carrier’s toll for the transportation of
Crude Petroleum that are in effect on the date of delivery at the designated
Regular Delivery Point for such Shipper’s Refined Petroleum Products.

 

 

 

9. PAYMENT OF TOLLS AND LIEN FOR UNPAID CHARGES

p(a) A Shipper shall pay all charges and costs as provided for in this tariff or
otherwise lawfully due to the Carrier relating to the transportation of the
Shipper’s Refined Petroleum Products by the Carrier. The Shipper shall pay such
charges and costs upon receipt of the Carrier’s invoice respecting such charges
and costs. If required by the Carrier, the Shipper shall pay such charges and
costs before delivery, or before acceptance of a transfer, of the Shipper’s
Refined Petroleum Products by the Carrier.

p(b) The Carrier shall have a general lien on all of a Shipper’s Refined
Petroleum Products that are in the possession of the Carrier to secure the
payment of all charges and costs accruing or due relating to the transportation
of the Shipper’s Refined Petroleum Products by the Carrier. The general lien
provided herein shall be in addition to any lien or security interest otherwise
provided by law or contract. The Carrier may withhold the Shipper’s Refined
Petroleum Products from delivery, and may exercise any other rights and remedies
provided at law or by contract, until all such charges and costs have been paid.

(c) If charges for the transportation of a Shipper’s Petroleum remain unpaid for
ten days after notice of demand for payment of such charges is made to such
Shipper by the Carrier, then the Carrier shall have the right to remove and sell
any or all of such Shipper’s Refined Petroleum Products that are in the
possession of the Carrier in such lawful manner as deemed appropriate by the
Carrier.

(d) The Carrier shall pay from the proceeds of such sale all charges and costs
accruing or due relating to the transportation of such Shipper’s Refined
Petroleum Products by the Carrier and all costs incurred by the Carrier with
respect to the storage, removal and sale of such Shipper’s Petroleum. The
remainder of such proceeds, if any, shall be held by the Carrier for the Shipper
and any other party lawfully entitled to such proceeds.

p(e) When required, the Carrier shall, with or without notice to the Shipper,
appoint agent(s) to retain possession of the Shipper’s Refined Petroleum
Products on behalf of the Carrier for the purpose of enforcing the general lien
described in this Rule. The Carrier hereby advises that it has appointed
Enbridge Energy, Limited Partnership as one agent appointed to hold possession
of the Shipper’s Refined Petroleum Products for the purpose of enforcing its
general lien.



--------------------------------------------------------------------------------

    PAGE FIVE

    NEB No. 248

 

RULES AND REGULATIONS

 

10. MEASURING, TESTING AND DEDUCTIONS

(a) The Carrier shall gauge or meter, or cause to be gauged or metered, a
Shipper’s Refined Petroleum Products upon receipt and delivery by the Carrier.
The Shipper or the designate of the Shipper may be present at such gauging or
metering. If tank gauges are used, the volume of Refined Petroleum Products
shall be computed from tank tables on a 100 percent volume basis. The Carrier
shall have the right to enter the premises where Refined Petroleum Products are
received or delivered by the Carrier and shall be granted access to all
facilities for the purpose of gauging or metering and to make any examination,
inspection, measurement or test as required by the Carrier to verify the
accuracy of such facilities and the quality of such Shipper’s Refined Petroleum
Products.

(b) The Carrier shall correct the density and volume of Refined Petroleum
Products received and delivered by the Carrier from the actual temperature of
such Refined Petroleum Products to 15 degrees Celsius by use of API 2540
Petroleum Measurement Standards or the latest revision to such Standards.

(c) The Carrier shall correct the metered volume of Refined Petroleum Products
for compressibility by the use of API Manual of Petroleum Measurement Standards,
Chapter 11.2.1 M or the latest revision to such Chapter.

(d) The Carrier shall, as deemed necessary by the Carrier, determine the
kinematic viscosity of Refined Petroleum Products received by the Carrier in
accordance with ASTM D 445 or the latest revision to such standard or such other
test as may be agreed to by the Carrier and the Shipper.

(e) The results of all such gauging, metering and testing by the Carrier shall
be final.

 

 

 

11. EVIDENCE OF RECEIPTS AND DELIVERIES

The Carrier shall evidence the receipt and delivery of Refined Petroleum
Products by tickets showing the volume, type, temperature, density and any other
data with respect to such Refined Petroleum Products as may be specified from
time to time by the Carrier. Such tickets shall be signed by the Shipper, or the
designate of the Shipper, and the Carrier.

 

 

 

12. DELIVERY AND ACCEPTANCE

(a) A Shipper or the designate of the Shipper shall accept such Shipper’s
Refined Petroleum Products upon arrival at the designated Regular Delivery Point
for such Refined Petroleum Products.

(b) If a Shipper fails to remove its Refined Petroleum Products from the
facilities of the Carrier in accordance with the provisions of paragraph (a) of
Rule 12 of this tariff, then the Carrier shall have the right to remove and sell
such Refined Petroleum Products in such lawful manner as deemed appropriate by
the Carrier. The Carrier shall pay from the proceeds of such sale all costs
incurred by the Carrier with respect to the storage, removal and sale of such
Refined Petroleum Products. The remainder of such proceeds, if any, shall be
held by the Carrier for the Shipper and any other party lawfully entitled to
such proceeds.

 

 

 

13. LIABILITY OF THE CARRIER

(a) Except where caused by the direct negligence of the Carrier, the Carrier
shall not be liable to a Shipper for any delay, damage, loss or consequential
loss resulting from any cause while the Carrier is in possession or control of
such Shipper’s Refined Petroleum Products, including without limitation the
breakdown of the facilities of the Carrier.

(b) If damage or loss to Petroleum results from any cause other than the direct
negligence of the Carrier while the Carrier is in possession or control of such
Petroleum then the Carrier may apportion the cost of such damage or loss on a
pro rata basis among all Shippers. Each Shipper’s share of such cost shall be
determined by the Carrier based on the proportion of the volume of the Shipper’s
Refined Petroleum Products in the possession of the Carrier on the date of such
loss to the total volume of Petroleum in the possession of the Carrier on the
date of such loss.

 

 

 

14. INDEMNIFICATION BY THE SHIPPER

A Shipper shall indemnify the Carrier for any damage, loss, costs or
consequential loss incurred by the Carrier or any other party as a result of
such Shipper’s failure to comply with any provision of this tariff.

 

 

 

15. APPORTIONMENT AND SUBSTITUTION

(a) If more Refined Petroleum Products, Natural Gas Liquids and associated
buffer material are tendered than can be transported by the Carrier, then the
Carrier shall apportion such tenders among all such Shippers on the basis of
such current tenders and the current operating conditions of the facilities of
the Carrier applicable to the transportation of Refined Petroleum Products and
Natural Gas Liquids.

(b) Subject to allocations to priority destinations designated by the NEB, the
Carrier shall apportion each such Shipper a pro rata share of the capacity of
such facilities of the Carrier based on such current tenders.



--------------------------------------------------------------------------------

    PAGE SIX

    NEB No. 248

 

RULES AND REGULATIONS

 

16. REQUESTED CHANGE BY THE SHIPPER

(a) Subject to the operating conditions of the facilities of the Carrier, the
Carrier may, upon the written request of a Shipper, allow a Shipper to change:

(i) the designated Regular Receiving Point for its Refined Petroleum Products;
(ii) the designated volume and type of its Refined Petroleum Products to be
received at a designated Regular Receiving Point; (iii) the designated Regular
Delivery Point for its Refined Petroleum Products; (iv) the designated volume
and type of its Refined Petroleum Products to be delivered to a designated
Regular Delivery Point; and (v) the party designated to take delivery of its
Refined Petroleum Products.

(b) The Carrier may allow a Shipper to transfer, in such manner as may be
specified by the Carrier from time to time, such Shipper’s rights and
obligations under this tariff respecting its Refined Petroleum Products to
another Shipper.

p(c) A transfer of a Shipper’s rights and obligations under Rule 16(b) of this
tariff respecting its Refined Petroleum Products will not be binding or
effective on the Carrier until the Carrier has provided a notice of acceptance
to the transferor and transferee. The Carrier will not provide a notice of
acceptance of a transfer until such time as the transferee has satisfied the
Carrier of its capacity to undertake the transferor’s obligations and has
provided any Financial Assurances requested by the Carrier in accordance with
Rule 20 of this tariff.

 

 

 

17. ADVERSE CLAIMS AGAINST REFINED PETROLEUM PRODUCTS

(a) A Shipper shall not Tender or deliver to the Carrier Refined Petroleum
Products which are involved in litigation, the ownership of which may be in
dispute or which are encumbered by a lien or charge of any kind unless the
Shipper provides written notification to the Carrier of such litigation,
dispute, lien or charge not less than 20 days before such Tender is made to the
Carrier.

(b) The Carrier shall not be obligated to accept Refined Petroleum Products that
are involved in litigation, the ownership of which may be in dispute or which
are encumbered by a lien or charge of any kind.

(c) A Shipper shall advise the Carrier in writing if, at any time while the
Shipper’s Refined Petroleum Products are in the possession of the Carrier, such
Refined Petroleum Products become involved in litigation, the ownership of such
Refined Petroleum Products become in dispute or such Refined Petroleum Products
become encumbered by a lien or charge of any kind.

(d) A Shipper shall, upon demand from the Carrier, provide a bond or other form
of indemnity satisfactory to the Carrier protecting the Carrier against any
liability or loss that may arise as a result of such Shipper’s Refined Petroleum
Products that are involved in litigation, the ownership of which may be in
dispute or which are encumbered by a lien or charge of any kind.

 

 

 

18. CLAIMS, SUITS AND TIME FOR FILING

(a) A Shipper shall advise the Carrier in writing of any claim for delay, damage
or loss resulting from the transportation of such Shipper’s Refined Petroleum
Products by the Carrier within 30 days of delivery of such Refined Petroleum
Products by the Carrier or, in the case of a failure to make delivery, then
within 30 days after a reasonable time for delivery has elapsed.

(b) A Shipper shall institute any action arising out of any claim against the
Carrier within 180 days from the date that written notice is given by the
Carrier to such Shipper that the Carrier has disallowed such claim or any part
of such claim.

(c) If a Shipper fails to comply with the provisions of paragraph (a) or
paragraph (b) of Rule 18 of this tariff, then such Shipper waives all rights it
has to bring an action against the Carrier with respect to such claim.

 

 

 

19. NON-PERFORMANCE

(a) In months of apportionment, all nominations which are apportioned shall have
the Non-Performance Penalty applied to that portion of shortfall in receipts by
a Shipper that exceeds five (5) percent of that Shipper’s apportioned volume.
However, the Non-Performance Penalty will not be applied to that portion of
shortfalls caused by Force Majeure events; Carrier imposed restrictions on
feeder pipeline deliveries into the Carrier; or any carry over volumes.

(b) The Shipper shall provide the Carrier with written notice of the Force
Majeure event within four business days of the event. Such notice shall state
the nature of the event, the estimated duration of the event, and the volume
affected. The Shipper shall use reasonable diligence to remedy the Force Majeure
event as quickly as reasonably practicable and shall keep Carrier informed as to
the progress in the efforts to remedy the event; provided the Shipper shall not
be required to settle strikes, lockouts or other labour disruptions contrary to
its wishes.

(c) At any time up to thirty (30) calendar days following the receipt of the
notice referred to in Rule 19(b) the Carrier will issue written notice to the
Shipper informing the Shipper in the event the Carrier disputes all or a portion
of the Shipper’s claim of Force Majeure. The Carrier shall invoice the Shipper
for the amount of the Non-Performance Penalty calculated in accordance with Rule
19(a) and the Shipper shall be obligated to make payment of the invoiced amount.

(d) The Carrier shall publish, on at least a monthly basis, a summary of all
Force Majeure notices issued pursuant to Rule 19(b) and 19(c), which shall
contain only the name of the Shipper claiming Force Majeure, volume affected,
the amount of the Non- Performance Penalty disputed and/or undisputed, and the
status of all disputed claims.



--------------------------------------------------------------------------------

    PAGE SEVEN

    NEB No. 248

 

RULES AND REGULATIONS

 

p20. FINANCIAL ASSURANCES

(a) At any time, upon the request of the Carrier, any prospective or existing
Shipper shall provide information to the Carrier that will allow the Carrier to
determine the prospective or existing Shipper’s capacity to perform any
financial obligations that could arise from the transportation of that Shipper’s
Refined Petroleum Products under the terms of this tariff, including the payment
of transportation charges, equalization obligations and the value of the
allowance oil and negative Shipper’s balance positions. The Carrier shall not be
obligated to accept Refined Petroleum Products for transportation from an
existing or prospective Shipper if the Shipper or prospective Shipper fails to
provide the requested information to the Carrier within ten (10) days of the
Carrier’s written request, or if the Carrier’s review of the requested
information reveals that the existing or prospective Shipper does not have the
capacity to perform any financial obligations that could arise from the
transportation of that Shipper’s Refined Petroleum Products under the terms of
this tariff, including the payment of transportation charges, equalization
obligations and the reasonably determined value of the allowance oil and
negative Shipper’s balance positions.

(b) Subject to the provisions of Rule 20(c), the Carrier, upon notice to the
Shipper, may only require one or more of the following Financial Assurances for
the payment of all charges and costs as provided for in this tariff, or
otherwise lawfully due to the Carrier, to be provided at the expense of the
Shipper:

(i) prepayment; (ii) a letter of credit in favour of Carrier in an amount
sufficient to ensure payment of all costs and charges that could reasonably
accrue due to the Carrier, in a form and from an institution acceptable to
Carrier; (iii) a guarantee in an amount sufficient to ensure payment of all such
costs and charges that could reasonably accrue due to the Carrier, in a form and
from a third party acceptable to Carrier; or (iv) such other enforceable
collateral security, including but not limited to security agreements over
assets of the Shipper, in a form acceptable to the Carrier (the “Financial
Assurances”).

(c) In the event that the Carrier reasonably determines that:

(i) the existing or prospective Shipper’s financial condition is or has become
impaired or unsatisfactory; (ii) any Financial Assurances previously provided by
a Shipper no longer provide adequate security for the performance of the
Shipper’s obligations that could arise from the transportation of its Refined
Petroleum Products under the terms of this tariff; or (iii) the Carrier
otherwise determines that it is necessary to obtain Financial Assurances from
the Shipper,

then the Shipper shall provide Financial Assurances for the payment of the
charges and costs as provided for in this tariff or otherwise lawfully due to
the Carrier relating to the transportation of the Shipper’s Refined Petroleum
Products by the Carrier. For the purpose of this tariff, and without limiting
the generality of the charges and costs lawfully due to the Carrier relating to
the transportation of the Shipper’s Refined Petroleum Products, those charges
and costs shall include transportation charges, equalization obligations,
negative Shipper’s balance positions and the allowance oil. The Carrier shall
not be obligated to accept Refined Petroleum Products for transportation from an
existing or prospective Shipper if the Shipper or prospective Shipper fails to
deliver the Financial Assurances to Carrier within ten (10) days of Shipper’s
receipt of Carrier’s written request for such Financial Assurances.



--------------------------------------------------------------------------------

NEB No. 260

Cancels NEB No. 256

ENBRIDGE PIPELINES INC.

 

 

NATURAL GAS LIQUIDS TARIFF

 

 

RULES AND REGULATIONS

Governing the

TRANSPORTATION

of

NATURAL GAS LIQUIDS

 

 

p Denotes changes in wording from NEB No. 256

 

 

EFFECTIVE: JANUARY 16, 2004

 

 

 

ISSUED BY

Richard Bird

President

Enbridge Pipelines Inc.

  

COMPILED BY

Regulatory Affairs Department

Enbridge Pipelines Inc.

Suite 3000

425 – 1 Street S.W.

Calgary, Alberta

T2P 3L8

  

Tel.: (403)231-5907

Fax: (403)508-3140

email: linda.coyle@enbridge.com



--------------------------------------------------------------------------------

    PAGE TWO

    NEB No. 260

 

RULES AND REGULATIONS

 

1. DEFINITIONS

As used in this tariff, the following terms have the following meanings:

“API” means American Petroleum Institute.

“ ASTM” means American Society for Testing and Materials.

“Carrier” means Enbridge Pipelines Inc.

“Crude Petroleum” means the direct liquid product of oil wells, oil processing
plants, the indirect liquid petroleum products of oil or gas wells, oil sands,
or a mixture of such products, but does not include Natural Gas Liquids or
Refined Petroleum Products.

“Density” means mass per unit volume at 15 degrees Celsius expressed in
kilograms per cubic metre.

“Financial Assurances” means the financial assurances provided by the Shipper
and accepted by the Carrier in accordance with Rule 21.

“Force Majeure” means an event which is unforeseen and beyond the control of the
Shipper that either prevents the Shipper from delivering the affected volume to
Carrier or prevents the Shipper from accepting delivery of the affected volume
from Carrier. The following are the only instances that will be recognized as
Force Majeure events: earthquakes; floods; landslides; civil disturbances;
sabotage; the acts of public enemies; war; blockades; insurrections; riots;
epidemics; the act of any government or other authority or statutory
undertaking; the inability to obtain or the curtailment of electric power, water
or fuel; strikes, lockouts or other labour disruptions; fires; explosions;
breakdowns or failures of pipe, plant, machinery or equipment; and contamination
or poisoning of catalyst and/or solvent or biological treatment facilities. For
greater certainty, a lack of funds; the availability of a more attractive
market; Shipper’s inability to purchase NGL; or inefficiencies in operations do
not constitute events of Force Majeure.

p “Kind” means for the purposes of Rule 4, any individual component or mixture
of propane, normal butane, iso-butane, and condensates, as the case may be,
having an absolute vapour pressure of greater than 103 kilopascals and less than
1250 kilopascals at 37.8 degrees Celsius.

“Natural Gas Liquids” means the indirect liquid petroleum products of oil or gas
wells having an absolute vapour pressure in excess of 103 kilopascals.

“NEB” means the National Energy Board.

“NGL” means Natural Gas Liquids.

“Non-Performance Penalty” means the charge and cost referred to in Rule 19(a).

“Petroleum” means Crude Petroleum, Natural Gas Liquids and Refined Petroleum
Products.

“Refined Petroleum Products” means the products of a refinery tendered as motor
gasoline, aviation fuels, kerosene, diesel fuel and domestic heating oil falling
within specifications established in the Carrier’s tariff respecting Refined
Petroleum Products.

“Regular Delivery Point” means a location for the delivery of Natural Gas
Liquids as provided for in the Carrier’s tariff for Tolls Applying on Crude
Petroleum, Natural Gas Liquids and Refined Petroleum Products.

“Regular Receiving Point” means a location for the receipt of Natural Gas
Liquids as provided for in the Carrier’s tariff for Tolls Applying on Crude
Petroleum, Natural Gas Liquids and Refined Petroleum Products.

“Shipper” means the party that contracts with the Carrier for the transportation
of Natural Gas Liquids under the terms of this tariff, and that has satisfied
the Carrier of that party’s capacity to perform its financial obligations that
may arise from the transportation of its NGL under the terms of this tariff, and
includes a transferee of a Shipper’s rights and obligations, as approved in
accordance with Rule 16(c).

“Tender” means an offer by a Shipper to the Carrier in accordance with this
tariff for the transportation of a stated quantity of Natural Gas Liquids from a
Regular Receiving Point to a Regular Delivery Point.

“Working Stock” means the volume of Petroleum required by the Carrier for
operational and scheduling purposes as specified from time to time by the
Carrier.

 

 

 

2. COMMODITY

This tariff applies to the transportation of NGL by the Carrier.

 

 

 

3. ORIGIN AND DESTINATION FACILITIES

(a) Subject to the further provisions of this tariff, the Carrier will only
accept NGL for transportation:

(i) at Regular Receiving Points; (ii) when the NGL has been specified to be
delivered to one or more Regular Delivery Points; and (iii) when the party
taking delivery of the NGL has been specified in writing to the Carrier.

(b) Except where the Carrier provides such facilities, the Carrier will only
accept NGL for transportation when the Shipper has provided the necessary
facilities or evidence of other arrangements satisfactory to the Carrier, at the
specified Regular Receiving Points and Regular Delivery Points for such NGL,
associated buffer and interface material.



--------------------------------------------------------------------------------

    PAGE THREE

    NEB No. 260

 

RULES AND REGULATIONS

 

4. SPECIFICATIONS AS TO QUALITY

(a) A Shipper shall not deliver to the Carrier and the Carrier shall not be
obligated to accept NGL that, as determined by the Carrier, has on receipt at
each Regular Receiving Point:

p (i) a composition that does not meet the definition of Kind; (ii) a
temperature greater than 38 degrees Celsius; (iii) an absolute vapour pressure
in excess of 1250 kilopascals at 37.8 degrees Celsius; (iv) a copper strip
corrosion in excess of 2a; (v) a particulate concentration greater than 5
milligrams per litre; (vi) indication of free water at the Carrier’s pipeline
operating temperatures; (vii) any organic chlorides; or (viii) physical or
chemical characteristics that may render such NGL not readily transportable by
the Carrier or that may materially affect the quality of other commodities
transported by the Carrier or that may otherwise cause disadvantage to the
Carrier.

(b) A Shipper shall, if requested by the Carrier, provide and inject corrosion
inhibitor compound of a type and amount that is satisfactory to the Carrier into
NGL to be received by the Carrier from such Shipper.

(c) If the Carrier determines that a Shipper does not comply with the provisions
of paragraph (a) or (b) of Rule 4 of this tariff, then such Shipper shall remove
its NGL from the facilities of the Carrier as directed by the Carrier.

(d) If a Shipper fails to remove its NGL from the facilities of the Carrier as
directed by the Carrier, then the Carrier shall have the right to remove and
sell such NGL in such lawful manner as deemed appropriate by the Carrier. The
Carrier shall pay from the proceeds of such sale all costs incurred by the
Carrier with respect to the storage, removal and sale of such NGL. The remainder
of such proceeds, if any, shall be held by the Carrier for the Shipper and any
other party lawfully entitled to such proceeds.

 

 

 

5. BUFFER AND INTERFACE

(a) A Shipper shall, if requested by the Carrier, supply Petroleum as buffer
material of a type and amount that is satisfactory to the Carrier. The Shipper
shall accept at Regular Delivery Points satisfactory to the Carrier the volume
of buffer and interface materials applicable to the transportation of tendered
NGL as determined by the Carrier.

(b) Except as otherwise provided for in this tariff, the Carrier’s tariff
applying on the transportation of Crude Petroleum shall apply to buffer material
transported with NGL.

 

 

 

6. COMMON STREAM SERVICE

(a) NGL accepted for transportation is subject to changes in composition and
quality while in transit due to, without limitation, the mixing with other NGL
or mixing with other Petroleum in the facilities of the Carrier or facilities of
a third party. Delivery shall be made to the Shipper out of a common stream of
NGL at Regular Delivery Points. Carrier shall at no time be under any obligation
to provide to a Shipper individual batch segregated transportation service.

(b) Subject to paragraph (a) of Rule 13 of this Tariff, the Carrier shall not be
liable for any damage, loss or consequential loss resulting from discoloration,
contamination, or deterioration of NGL including, but not limited to, change in
density, vapour pressure, quantity or value as may result from its mixture while
in transit with other NGL or Petroleum in the facilities of the Carrier or
facilities of a third party.

 

 

 

7. TENDERS, RATES AND VOLUMES

(a) Tenders shall be submitted to the Carrier in accordance with the notice of
shipment format prescribed by the Carrier no later than the time and date set
out in the Carrier’s monthly nomination schedule. The Carrier shall notify all
shippers of the monthly nomination schedule applicable for the calendar year.
Notice of any amendment to a monthly nomination date shall be provided by the
Carrier to all shippers at minimum 24 hours in advance of the proposed change in
nomination date.

(b) Where applicable, such Tenders shall include the amounts of Petroleum to be
used as buffer material with such NGL. The Carrier may, subject to the
availability of space and the operating conditions of the facilities of the
Carrier, accept Tenders or revised Tenders after such time.

(c) A Shipper shall, upon notice from the Carrier, provide written third party
verification as required by the Carrier in support of such Shipper’s Tender. The
Carrier shall not be obligated to accept a Shipper’s NGL where such verification
is, in the sole discretion of the Carrier, unacceptable to the Carrier.

(d) The Carrier shall not be obligated to accept a Shipper’s NGL if the volume
of such NGL is less than the minimum volume or if the rate at which such NGL is
received by the Carrier is less than or greater than the rates specified from
lime to time by the Carrier for each Regular Receiving Point.

(e) The Carrier shall not be obligated to make a delivery of a Shipper’s NGL of
less than the minimum volume or at a rate less than or greater than the rates
specified from time to time by the Carrier for each Regular Delivery Point.



--------------------------------------------------------------------------------

    PAGE FOUR

    NEB No. 260

 

RULES AND REGULATIONS

 

7. TENDERS, RATES AND VOLUMES (CONTINUED)

(f) A Shipper shall supply its share of Working Stock by types and volumes as
determined from time to time by the Carrier.

(g) Tenders received by the Carrier acting for Enbridge Energy, Limited
Partnership for transportation within the United States of America shall be
subject to the rates, rules and regulations applicable to transportation by
Enbridge Energy, Limited Partnership, which shall invoice the Shipper for such
transportation.

 

 

 

8. APPLICATION OF TOLLS

(a) The Carrier shall charge a Shipper the Carrier’s toll for the transportation
of NGL on the volume of NGL transported by the Carrier and the volume of
Petroleum blended with such NGL.

(b) The Carrier shall charge a Shipper, on the volume of buffer material
transported with such Shipper’s NGL, the Carrier’s toll for the transportation
of Crude Petroleum.

(c) The Carrier shall charge a Shipper the Carrier’s toll for the transportation
of NGL and the Carrier’s toll for the transportation of Crude Petroleum that are
in effect on the date of delivery at the designated Regular Delivery Point for
such Shipper’s NGL. If the designated delivery location for a Shipper’s NGL is a
designated Regular Delivery Point of Enbridge Energy, Limited Partnership, then
the Carrier shall charge such Shipper the Carrier’s toll for the transportation
of NGL and the Carrier’s applicable toll for the transportation of Crude
Petroleum that are in effect on the date of such delivery.

 

 

 

9. PAYMENT OF TOLLS AND LIEN FOR UNPAID CHARGES

(a) A Shipper shall pay all charges and costs as provided for in this tariff, or
otherwise lawfully due to the Carrier, relating to the transportation of the
Shipper’s NGL by the Carrier. The Shipper shall pay such charges and costs upon
receipt of the Carrier’s invoice respecting such charges and costs. If required
by the Carrier, the Shipper shall pay such charges and costs before delivery, or
before acceptance of a transfer, of the Shipper’s NGL by the Carrier.

(b) The Carrier shall have a general lien on all of a Shipper’s NGL that is in
the possession of the Carrier to secure the payment of all charges and costs
accruing or due relating to the transportation of the Shipper’s NGL by the
Carrier. The general lien provided herein shall be in addition to any lien or
security interest otherwise provided by law or contract. The Carrier may
withhold the Shipper’s NGL from delivery, and may exercise any other rights and
remedies provided at law or by contract, until all such charges and costs have
been paid.

(c) If charges for the transportation of a Shipper’s Petroleum remain unpaid for
ten days after notice of demand for payment of such charges is made to such
Shipper by the Carrier, then the Carrier shall have the right to remove and sell
any or all of such Shipper’s NGL that is in the possession of the Carrier in
such lawful manner as deemed appropriate by the Carrier.

(d) The Carrier shall pay from the proceeds of such sale all charges and costs
accruing or due relating to the transportation of such Shipper’s Petroleum by
the Carrier and all costs incurred by the Carrier with respect to the storage,
removal and sale of such Shipper’s NGL. The remainder of such proceeds, if any,
shall be held by the Carrier for the Shipper and any other party lawfully
entitled to such proceeds.

(e) When required, the Carrier shall, with or without notice to the Shipper,
appoint agent(s) to retain possession of the Shipper’s NGL on behalf of the
Carrier for the purpose of enforcing the general lien described in this Rule.
The Carrier hereby advises that it has appointed Enbridge Energy, Limited
Partnership as one agent appointed to hold possession of the Shipper’s NGL for
the purpose of enforcing its general lien.

 

 

 

10. MEASURING, TESTING AND DEDUCTIONS

(a) The Carrier shall meter, or cause to be metered, a Shipper’s NGL upon
receipt and delivery by the Carrier. The Shipper or the designate of the Shipper
may be present at such metering. The Carrier shall have the right to enter the
premises where NGL is received or delivered by the Carrier and shall be granted
access to all facilities for the purpose of metering and to make any
examination, inspection, measurement or test as required by the Carrier to
verify the accuracy of such facilities and the quality of such Shipper’s NGL.

(b) The Carrier shall correct the density and volume of NGL received and
delivered by the Carrier from the actual temperature of such NGL to 15 degrees
Celsius by use of ASTM-IP Petroleum Measurement Tables 53 and 54, Metric
Edition, or the latest revision to such Tables.

(c) The Carrier shall correct the metered volume of NGL for compressibility by
the use of API Manual of Petroleum Measurement Standards, Chapter 11.2.2 M or
the latest revision to such Chapter.

(d) The Carrier shall determine the equilibrium vapour pressure of NGL as
required by the Carrier for volume corrections.

(e) The Carrier shall determine the absolute vapour pressure of NGL by the use
of ASTM D 1267 or the latest revision to such Standard.



--------------------------------------------------------------------------------

PAGE FIVE

NEB No. 260

RULES AND REGULATIONS

 

10. MEASURING, TESTING AND DEDUCTIONS (CONTINUED)

 

(f) The Carrier shall, as deemed necessary by the Carrier, adjust the measured
volume of NGL for shrinkage resulting from the

blending or other addition of Crude Petroleum with NGL in accordance with API
Bulletin 2509 C or the latest revision to such

Bulletin.

(g) The Carrier shall determine the copper strip corrosion of NGL by the use of
ASTM D 1838 or the latest revision to such

Standard.

(h) The results of all such metering and testing by the Carrier shall be final.

 

 

 

11. EVIDENCE OF RECEIPTS AND DELIVERIES

The Carrier shall evidence the receipt and delivery of NGL by tickets showing
the volume, type, temperature, vapour and meter pressure, density and any other
data with respect to such NGL as may be specified from time to time by the
Carrier. Such tickets shall be signed by the Shipper, or the designate of the
Shipper, and the Carrier.

 

 

 

12. DELIVERY AND ACCEPTANCE

(a) A Shipper or the designate of the Shipper shall accept such Shipper’s NGL
upon arrival at the designated Regular Delivery Point for such NGL.

(b) If a Shipper fails to remove its NGL from the facilities of the Carrier in
accordance with the provisions of paragraph (a) of Rule 12 of this tariff, then
the Carrier shall have the right to remove and sell such NGL in such lawful
manner as deemed appropriate by the Carrier. The Carrier shall pay from the
proceeds of such sale all costs incurred by the Carrier with respect to the
storage, removal and sale of such NGL. The remainder of such proceeds, if any,
shall be held by the Carrier for the Shipper and any other party lawfully
entitled to such proceeds.

 

 

 

13. LIABILITY OF THE CARRIER

(a) Except where caused by the direct negligence of the Carrier, the Carrier
shall not be liable to a Shipper for any delay, damage, loss or consequential
loss resulting from any cause while the Carrier is in possession or control of
such Shipper’s NGL, including without limitation the breakdown of the facilities
of the Carrier.

(b) If damage or loss to Petroleum results from any cause other than the direct
negligence of the Carrier while the Carrier is in possession or control of such
Petroleum, then the Carrier may apportion the cost of such damage or loss on a
pro rata basis among all Shippers. Each Shipper’s share of such cost shall be
determined by the Carrier based on the proportion of the volume of the Shipper’s
NGL in the possession of the Carrier on the date of such loss to the total
volume of Petroleum in the possession of the Carrier on the date of such loss.

 

 

 

14. INDEMNIFICATION BY THE SHIPPER

A Shipper shall indemnify the Carrier for any damage, loss, costs or
consequential loss incurred by the Carrier or any other party as a result of
such Shipper’s failure to comply with any provision of this tariff.

 

 

 

15. APPORTIONMENT AND SUBSTITUTION

(a) If more Refined Petroleum Products, Natural Gas Liquids and associated
buffer material are tendered than can be transported by the Carrier, then the
Carrier shall apportion such tenders among all such Shippers on the basis of
such current tenders and the current operating conditions of the facilities of
the Carrier applicable to the transportation of Refined Petroleum Products and
Natural Gas Liquids.

(b) Subject to allocations to priority destinations designated by the NEB, the
Carrier shall apportion each such Shipper a pro rata share of the capacity of
such facilities of the Carrier based on such current tenders.

 

 

 

16. REQUESTED CHANGE BY THE SHIPPER

(a) Subject to the operating conditions of the facilities of the Carrier, the
Carrier may, upon the written request of a Shipper, allow a Shipper to change:

(i) the designated Regular Receiving Point for its NGL; (ii) the designated
volume of its NGL to be received at a designated Regular Receiving Point;
(iii) the designated Regular Delivery Point for its NGL; (iv) the designated
volume of its NGL to be delivered to a designated Regular Delivery Point; and
(v) the party designated to take delivery of its NGL.

(b) The Carrier may allow a Shipper to transfer, in such manner as may be
specified by the Carrier from time to time, such Shipper’s rights and
obligations under this tariff respecting its NGL to another Shipper.



--------------------------------------------------------------------------------

PAGE SIX

NEB No. 260

RULES AND REGULATIONS

 

16. REQUESTED CHANGE BY THE SHIPPER (CONTINUED)

 

(c) A transfer of a Shipper’s rights and obligations under Rule 16(b) of this
tariff respecting its NGL will not be binding or effective on the Carrier until
the Carrier has provided a notice of acceptance to the transferor and
transferee. The Carrier will not provide a notice of acceptance of a transfer
until such time as the transferee has satisfied the Carrier of its capacity to
undertake the transferor’s obligations and has provided any Financial Assurances
requested by the Carrier in accordance with Rule 21 of this tariff.

 

 

 

17. ADVERSE CLAIMS AGAINST NGL

(a) A Shipper shall not Tender or deliver to the Carrier NGL which is involved
in litigation, the ownership of which may be in dispute or which is encumbered
by a lien or charge of any kind unless the Shipper provides written notification
to the Carrier of such litigation, dispute, lien or charge not less than 20 days
before such Tender is made to the Carrier.

(b) The Carrier shall not be obligated to accept NGL that is involved in
litigation, the ownership of which may be in dispute or which is encumbered by a
lien or charge of any kind.

(c) A Shipper shall advise the Carrier in writing if, at any time while the
Shipper’s NGL is in the possession of the Carrier, such NGL becomes involved in
litigation, the ownership of such NGL becomes in dispute or such NGL becomes
encumbered by a lien or charge of any kind.

(d) A Shipper shall, upon demand from the Carrier, provide a bond or other form
of indemnity satisfactory to the Carrier protecting the Carrier against any
liability or loss that may arise as a result of such Shipper’s NGL that is
involved in litigation, the ownership of which may be in dispute or which is
encumbered by a lien or charge of any kind.

 

 

 

18. CLAIMS, SUITS AND TIME FOR FILING

(a) A Shipper shall advise the Carrier in writing of any claim for delay, damage
or loss resulting from the transportation of such Shipper’s NGL by the Carrier
within 30 days of delivery of such NGL by the Carrier or, in the case of a
failure to make delivery, then within 30 days after a reasonable time for
delivery has elapsed.

(b) A Shipper shall institute any action arising out of any claim against the
Carrier within 180 days from the date that written notice is given by the
Carrier to such Shipper that the Carrier has disallowed such claim or any part
of such claim.

(c) If a Shipper fails to comply with the provisions of paragraph (a) or
paragraph (b) of Rule 18 of this tariff, then such Shipper waives all rights it
has to bring an action against the Carrier with respect to such claim.

 

 

 

19. NON-PERFORMANCE

(a) In months of apportionment, all nominations which are apportioned shall have
the Non-Performance Penalty applied to that portion of shortfall in receipts by
a Shipper that exceeds five (5) percent of that Shipper’s apportioned volume.
However, the Non-Performance Penalty will not be applied to that portion of
shortfalls caused by Force Majeure events; Carrier imposed restrictions on
feeder pipeline deliveries into the Carrier; or any carry over volumes.

(b) The Shipper shall provide the Carrier with written notice of the Force
Majeure event within four business days of the event. Such notice shall state
the nature of the event, the estimated duration of the event, and the volume
affected. The Shipper shall use reasonable diligence to remedy the Force Majeure
event as quickly as reasonably practicable and shall keep Carrier informed as to
the progress in the efforts to remedy the event; provided the Shipper shall not
be required to settle strikes, lockouts or other labour disruptions contrary to
its wishes.

(c) At any time up to thirty (30) calendar days following the receipt of the
notice referred to in Rule 19(b) the Carrier will issue written notice to the
Shipper informing the Shipper in the event the Carrier disputes all or a portion
of the Shipper’s claim of Force Majeure. The Carrier shall invoice the Shipper
for the amount of the Non-Performance Penalty calculated in accordance with Rule
19(a) and the Shipper shall be obligated to make payment of the invoiced amount.

(d) The Carrier shall publish, on at least a monthly basis, a summary of all
Force Majeure notices issued pursuant to Rule 19(b) and 19(c), which shall
contain only the name of the Shipper claiming Force Majeure, volume affected,
the amount of the Non- Performance Penalty disputed and/or undisputed, and the
status of all disputed claims.



--------------------------------------------------------------------------------

PAGE SEVEN

NEB No. 260

 

RULES AND REGULATIONS

 

20. COMPONENT MEASUREMENT AND BALANCING

(a) Subject to paragraph (b) of this Rule, the acceptance by Carrier of any NGL
for transportation shall be on the condition that NGL component measurement and
balancing shall be the responsibility of the Shippers and shall not be provided
for by the Carrier.

(b) In the event that a Shipper requests transportation service and is unable to
arrange for component measurement and balancing as contemplated in paragraph
(a) of this Rule, such Shipper may notify the Carrier in writing of its
inability to make such arrangements.

(c) Upon receipt of a notice referred to in paragraph (b) of this Rule, Carrier
shall implement in a timely manner a method by which components of tendered NGL
will be measured and reported to Shippers and shall endeavour to provide or
arrange for a method by which components of tendered NGL will be balanced.

 

 

 

21. FINANCIAL ASSURANCES

(a) At any time, upon the request of the Carrier, any prospective or existing
Shipper shall provide information to the Carrier that will allow the Carrier to
determine the prospective or existing Shipper’s capacity to perform any
financial obligations that could arise from the transportation of that Shipper’s
NGL under the terms of this tariff, including the payment of transportation
charges, equalization obligations and the value of the allowance oil and
negative Shipper’s balance positions. The Carrier shall not be obligated to
accept NGL for transportation from an existing or prospective Shipper if the
Shipper or prospective Shipper fails to provide the requested information to the
Carrier within ten (10) days of the Carrier’s written request, or if the
Carrier’s review of the requested information reveals that the existing or
prospective Shipper does not have the capacity to perform any financial
obligations that could arise from the transportation of that Shipper’s NGL under
the terms of this tariff, including the payment of transportation charges,
equalization obligations and the reasonably determined value of the allowance
oil and negative Shipper’s balance positions.

(b) Subject to the provisions of Rule 21(c), the Carrier, upon notice to the
Shipper, may only require one or more of the following Financial Assurances for
the payment of all charges and costs as provided for in this tariff, or
otherwise lawfully due to the Carrier, to be provided at the expense of the
Shipper:

(i) prepayment; (ii) a letter of credit in favour of Carrier in an amount
sufficient to ensure payment of all costs and charges that could reasonably
accrue due to the Carrier, in a form and from an institution acceptable to
Carrier; (iii) a guarantee in an amount sufficient to ensure payment of all such
costs and charges that could reasonably accrue due to the Carrier, in a form and
from a third party acceptable to Carrier; or (iv) such other enforceable
collateral security, including but not limited to security agreements over
assets of the Shipper, in a form acceptable to the Carrier (the “Financial
Assurances”).

(c) In the event that the Carrier reasonably determines that:

(i) the existing or prospective Shipper’s financial condition is or has become
impaired or unsatisfactory; (ii) any Financial Assurances previously provided by
a Shipper no longer provide adequate security for the performance of the
Shipper’s obligations that could arise from the transportation of its NGL under
the terms of this tariff; or (iii) the Carrier otherwise determines that it is
necessary to obtain Financial Assurances from the Shipper, then the Shipper
shall provide Financial Assurances for the payment of the charges and costs as
provided for in this tariff or otherwise lawfully due to the Carrier relating to
the transportation of the Shipper’s NGL by the Carrier. For the purpose of this
tariff, and without limiting the generality of the charges and costs lawfully
due to the Carrier relating to the transportation of the Shipper’s NGL, those
charges and costs shall include transportation charges, equalization
obligations, negative Shipper’s balance positions and the allowance oil. The
Carrier shall not be obligated to accept NGL for transportation from an existing
or prospective Shipper if the Shipper or prospective Shipper fails lo deliver
the Financial Assurances to Carrier within ten (10) days of Shipper’s receipt of
Carrier’s written request for such Financial Assurances.



--------------------------------------------------------------------------------

NEB No. 282

Cancels NEB No. 278

ENBRIDGE PIPELINES INC.

 

 

CRUDE PETROLEUM TARIFF

 

 

RULES AND REGULATIONS

Governing the

TRANSPORTATION

of

CRUDE PETROLEUM

 

 

p Denotes changes in wording from NEB No. 278

 

 

EFFECTIVE MARCH 10, 2008

 

 

 

ISSUED BY

Ralph J.W. Fischer

Director, Planning & Analysis

  

COMPILED BY

Angelese R. Hood

Regulatory Strategy & Compliance

Enbridge Pipelines Inc.

Suite 3000

425 - 1 Street S.W.

Calgary, AB T2P 3L8

  

Tel.: (403)718-3425

Fax: (403)508-3140



--------------------------------------------------------------------------------

PAGE 2

NEB No. 282

 

RULES AND REGULATIONS

 

1. DEFINITIONS

As used in this tariff, the following terms have the following meanings:

“API” means American Petroleum Institute.

“ASTM” means American Society for Testing and Materials.

“Carrier” means Enbridge Pipelines Inc.

“Crude Petroleum” means the direct liquid product of oil wells, oil processing
plants, the indirect liquid petroleum products of oil or gas wells, oil sands,
or a mixture of such products, but does not include Natural Gas Liquids or
Refined Petroleum Products.

“Density” means mass per unit volume at 15 degrees Celsius expressed in
kilograms per cubic metre.

“Financial Assurances” means the financial assurances provided by the Shipper
and accepted by the Carrier in accordance with Rule 19.

“Force Majeure” means an event, which is unforeseen, and beyond the control of
the Shipper that either prevents the Shipper from delivering the affected volume
to Carrier or prevents the Shipper from accepting delivery of the affected
volume from Carrier. The following are the only instances that will be
recognized as Force Majeure events: earthquakes; floods; landslides; civil
disturbances; sabotage; the acts of public enemies; war; blockades;
insurrections; riots; epidemics; the act of any government or other authority or
statutory undertaking; the inability to obtain or the curtailment of electric
power, water or fuel; strikes, lockouts or other labour disruptions; fires;
explosions; breakdowns or failures of pipe, plant, machinery or equipment; and
contamination or poisoning of catalyst and/or solvent or biological treatment
facilities. For greater certainty, a lack of funds; the availability of a more
attractive market; Shipper’s inability to purchase Crude Petroleum; or
inefficiencies in operations do not constitute events of Force Majeure.

“Kilopascal” is equivalent to 0.1450377 pounds per square inch.

“Natural Gas Liquids” means the indirect liquid petroleum products of oil or gas
wells having an absolute vapour pressure in excess of 103 kilopascals.

“NEB” means the National Energy Board.

“Non-Performance Penalty” means the charge and cost referred to in Rule 18(a).

“Petroleum” means Crude Petroleum, Natural Gas Liquids and Refined Petroleum
Products.

“Refined Petroleum Products” means the products of a refinery tendered as motor
gasoline, aviation fuels, kerosene, diesel fuel and domestic heating oil falling
within specifications established in the Carrier’s tariff respecting Refined
Petroleum Products.

“Regular Delivery Point” means a location for the delivery of Crude Petroleum as
provided for in the Carrier’s tariff for Tolls Applying on Crude Petroleum,
Natural Gas Liquids and Refined Petroleum Products.

“Regular Receiving Point” means a location for the receipt of Crude Petroleum as
provided for in the Carrier’s tariff for Tolls Applying on Crude Petroleum,
Natural Gas Liquids and Refined Petroleum Products.

“Retention Stock” means the volume of Petroleum required by the Carrier for
operational and scheduling purposes as specified from time to time by the
Carrier and includes working stock, tank bottoms and idle loopfill.

“Shipper” means the party that contracts with the Carrier for the transportation
of Crude Petroleum under the terms of this tariff, and that has satisfied the
Carrier of that party’s capacity to perform its financial obligations that may
arise from the transportation of its Crude Petroleum under the terms of this
tariff, and includes a transferee of a Shipper’s rights and obligations, as
approved in accordance with Rule 15(c).

“Tender” means an offer by a Shipper to the Carrier in accordance with this
tariff for the transportation of a stated quantity of Crude Petroleum from a
Regular Receiving Point to a Regular Delivery Point.



--------------------------------------------------------------------------------

PAGE 3

NEB No. 282

 

RULES AND REGULATIONS

 

2. COMMODITY

This tariff applies to the transportation of Crude Petroleum by the Carrier.

 

3. ORIGIN AND DESTINATION FACILITIES

 

  a. Subject to the further provisions of this tariff, the Carrier will only
accept Crude Petroleum for transportation:

 

  i. at Regular Receiving Points;

 

  ii. when the Crude Petroleum has been specified to be delivered to one or more
Regular Delivery Points; and

 

  iii. when the party taking delivery of the Crude Petroleum has been specified
in writing to the Carrier.

 

  b. Except where the Carrier provides such facilities, the Carrier will only
accept Crude Petroleum for transportation when the Shipper has provided the
necessary facilities satisfactory to the Carrier at the specified Regular
Delivery Point for such Crude Petroleum.

 

4. SPECIFICATIONS AS TO QUALITY

 

  a. A Shipper shall not deliver to the Carrier and the Carrier shall not be
obligated to accept Crude Petroleum that, as determined by the Carrier, has on
receipt:

 

  i. a temperature greater than 38 degrees Celsius;

 

  ii. a Reid vapour pressure in excess of 103 kilopascals;

 

  iii. sediment and water in excess of 0.5 percent by volume;

 

  iv. a density in excess of 940 kilograms per cubic metre at 15 degrees
Celsius;

 

  v. a kinematic viscosity in excess of 350 square millimetres per second
determined at the Carrier’s reference line temperature;

 

  vi. any organic chlorides; or

 

  vii. physical or chemical characteristics that may render such Crude Petroleum
not readily transportable by the Carrier or that may materially affect the
quality of other commodities transported by the Carrier or that may otherwise
cause disadvantage to the Carrier.

 

  b. A Shipper shall, as required by the Carrier, provide to the Carrier a
certificate with respect to the specifications of Crude Petroleum to be received
by the Carrier from such Shipper. If a Shipper fails to provide the Carrier with
such certificate, then the Carrier shall not be obligated to accept the
Shipper’s Crude Petroleum.

 

  c. If the Carrier determines that a Shipper does not comply with the
provisions of paragraph (a) of Rule 4 of this tariff, then such Shipper shall
remove its Crude Petroleum from the facilities of the Carrier as directed by the
Carrier.

 

  d. If a Shipper fails to remove its Crude Petroleum from the facilities of the
Carrier as directed by the Carrier, then the Carrier shall have the right to
remove and sell such Crude Petroleum in such lawful manner as deemed appropriate
by the Carrier. The Carrier shall pay from the proceeds of such sale all costs
incurred by the Carrier with respect to the storage, removal and sale of such
Crude Petroleum. The remainder of such proceeds, if any, shall be held by the
Carrier for the Shipper and any other party lawfully entitled to such proceeds.



--------------------------------------------------------------------------------

PAGE 4

NEB No. 282

 

RULES AND REGULATIONS

 

5. CHANGES IN QUALITY AND SEGREGATION

 

  a. The Carrier shall endeavour to deliver substantially the same type of Crude
Petroleum as that received from a Shipper, however the Carrier shall not be
obligated to make delivery of the identical Crude Petroleum received by the
Carrier.

 

  b. If Crude Petroleum tendered to the Carrier is of a kind or quality that is
not currently being transported by the Carrier, then the Carrier shall, at the
request of the Shipper of such Crude Petroleum and subject to the operating
conditions of the facilities of the Carrier, endeavour to segregate such Crude
Petroleum during transportation by the Carrier. In such circumstances, the
Shipper shall, at the request of the Carrier, make such Crude Petroleum
available in such quantities and at such times as may be necessary to permit
such segregated movements.

 

  c. Subject to paragraph (a) of Rule 12 of this tariff, the Carrier shall not
be liable for any damage, loss or consequential loss resulting from a change in
the density or other quality of a Shipper’s Crude Petroleum as a result of the
Carrier’s transportation of such Crude Petroleum, including without limitation
the mixing of Crude Petroleum with other Petroleum in the facilities of the
Carrier.

 

6. TENDERS, RATES, VOLUMES AND TENDER DISCLOSURE

 

  a. Tenders shall be submitted to the Carrier in accordance with the notice of
shipment format prescribed by the Carrier no later than the time and date set
out in the Carrier’s monthly nomination schedule. The Carrier shall notify all
shippers of the monthly nomination schedule applicable for the calendar year.
Notice of any amendment to a monthly nomination date shall be provided by the
Carrier to all shippers at minimum 24 hours in advance of the proposed change in
nomination date.

 

  b. The Carrier may, subject to the availability of space and the operating
conditions of the facilities of the Carrier, accept Tenders or revised Tenders
after such time. The Carrier may publicly disclose the volume of each Shipper’s
Crude Petroleum tendered to the Carrier by the categories of:

 

  i. light or medium crude petroleum;

 

  ii. heavy crude petroleum;

 

  iii. synthetics; or

 

  iv. condensate.

The Carrier may also publicly disclose the identity of each feeder pipeline
respecting such volumes of Crude Petroleum.

 

  c. A Shipper shall, upon notice from the Carrier, provide written third party
verification as required by the Carrier in support of such Shipper’s Tender. The
Carrier shall not be obligated to accept a Shipper’s Crude Petroleum where such
verification is, in the sole discretion of the Carrier, unacceptable to the
Carrier.

 

  d. The Carrier shall not be obligated to accept a Shipper’s Crude Petroleum if
the volume of such Crude Petroleum is less than the minimum volume or if the
rate at which such Crude Petroleum is received by the Carrier is less than or
greater than the rates specified from time to time by the Carrier for each
Regular Receiving Point.

 

  e. The Carrier shall not be obligated to make a delivery of a Shipper’s Crude
Petroleum of less than the minimum volume or at a rate less than or greater than
the rates specified from time to time by the Carrier for each Regular Delivery
Point.

 

  f. A Shipper shall supply its share of Retention Stock by types and volumes as
determined from time to time by the Carrier.

 

  g. Tenders received by the Carrier acting for Enbridge Energy, Limited
Partnership for transportation within the United States of America shall be
subject to the rates, rules and regulations applicable to transportation by
Enbridge Energy, Limited Partnership, which shall invoice the Shipper for such
transportation.



--------------------------------------------------------------------------------

PAGE 5

NEB No. 282

 

RULES AND REGULATIONS

 

7. APPLICATION OF TOLLS

The Carrier shall charge a Shipper the Carrier’s toll for the transportation of
Crude Petroleum that is in effect on the date of delivery at the designated
Regular Delivery Point for such Crude Petroleum. If the designated delivery
location for a Shipper’s Crude Petroleum is a designated Regular Delivery Point
of Enbridge Energy, Limited Partnership, then the Carrier shall charge such
Shipper the Carrier’s toll for the transportation of Crude Petroleum that is in
effect on the date of such delivery.

 

8. PAYMENT OF TOLLS AND LIEN FOR UNPAID CHARGES

 

  a. A Shipper shall pay all charges and costs as provided for in this tariff or
otherwise lawfully due to the Carrier relating to the transportation or other
handling of the Shipper’s Crude Petroleum by the Carrier. The Shipper shall pay
such charges and costs upon receipt of the Carrier’s invoice respecting such
charges and costs. If required by the Carrier, the Shipper shall pay such
charges and costs before delivery, or before acceptance of a transfer, of the
Shipper’s Crude Petroleum by the Carrier.

 

  b. The Carrier shall have a general lien on all of a Shipper’s Crude Petroleum
that is in the possession of the Carrier to secure the payment of all charges
and costs accruing or due relating to the transportation or other handling of
the Shipper’s Petroleum by the Carrier. The general lien provided herein shall
be in addition to any lien or security interest otherwise provided by law or
contract. The Carrier may withhold the Shipper’s Crude Petroleum from delivery
and may exercise any other rights and remedies provided at law or by contract,
until all such charges and costs have been paid.

 

  c. If charges for the transportation of Shipper’s Petroleum remain unpaid for
ten days after notice of demand for payment of such charges is made to such
Shipper by the Carrier, then the Carrier shall have the right to remove and sell
any or all of such Shipper’s Crude Petroleum that is in the possession of the
Carrier in such lawful manner as deemed appropriate by the Carrier.

 

  d. The Carrier shall pay from the proceeds of such sale all charges and costs
accruing or due relating to the transportation of such Shipper’s Petroleum by
the Carrier and all costs incurred by the Carrier with respect to the storage,
removal and sale of such Shipper’s Crude Petroleum. The remainder of such
proceeds, if any, shall be held by the Carrier for the Shipper and any other
party lawfully entitled to such proceeds.

 

  e. When required, the Carrier shall, with or without notice to the Shipper,
appoint agent(s) to retain possession of the Shipper’s Crude Petroleum on behalf
of the Carrier for the purpose of enforcing the general lien described in this
Rule. The Carrier hereby advises that it has appointed Enbridge Energy, Limited
Partnership as one agent appointed to hold possession of the Shipper’s Crude
Petroleum for the purpose of enforcing its general lien.

 

9. MEASURING, TESTING AND DEDUCTIONS

 

  a. The Carrier shall gauge or meter, or cause to be gauged or metered, a
Shipper’s Crude Petroleum upon receipt and delivery by the Carrier. The Shipper
or the designate of the Shipper may be present at such gauging or metering. If
tank gauges are used, the volume of Crude Petroleum shall be computed from tank
tables on a 100 percent volume basis. The Carrier shall have the right to enter
the premises where Crude Petroleum is received or delivered by the Carrier and
shall be granted access to all facilities for the purpose of gauging or metering
and to make any examination, inspection, measurement or test as required by the
Carrier to verify the accuracy of such facilities and the quality of such
Shipper’s Crude Petroleum.

 

  b. The Carrier shall correct the density and volume of Crude Petroleum
received and delivered by the Carrier from the actual temperature of such Crude
Petroleum to 15 degrees Celsius by use of API 2540 Petroleum Measurement
Standards or the latest revision to such Standards.



--------------------------------------------------------------------------------

PAGE 6

NEB No. 282

 

RULES AND REGULATIONS

 

  c. The Carrier shall correct the metered volume of Crude Petroleum for
compressibility by the use of API Manual of Petroleum Measurement Standards,
Chapter 11.2.1 M or the latest revision to such Chapter.

 

  d. The Carrier shall determine the percentage of sediment and water in Crude
Petroleum by the use of a centrifuge or other method agreed to by the Carrier
and the Shipper. The Carrier shall deduct the amount of sediment and water from
the corrected volume of such Crude Petroleum.

 

  e. The Carrier shall, as deemed necessary by the Carrier, adjust the measured
volume of Crude Petroleum for shrinkage in accordance with API Bulletin 2509 C
or the latest revision to such Bulletin.

 

  f. The Carrier shall, as deemed necessary by the Carrier, determine the
kinematic viscosity of Crude Petroleum received by the Carrier in accordance
with ASTM D 445 or the latest revision to such Standard or such other test as
may be agreed to by the Carrier and the Shipper.

 

  g. The results of all such gauging, metering and testing by the Carrier shall
be final.

 

10. EVIDENCE OF RECEIPTS AND DELIVERIES

The Carrier shall evidence the receipt and delivery of Crude Petroleum by
tickets showing the volume, type, temperature, density, sediment and water and
any other data with respect to such Crude Petroleum as may be specified from
time to time by the Carrier. Such tickets shall be signed by the Shipper, or the
designate of the Shipper, and the Carrier.

 

11. REMOVAL, DELIVERY AND ACCEPTANCE

 

  a. A Shipper or the designate of the Shipper shall accept such Shipper’s Crude
Petroleum upon arrival at the designated Regular Delivery Point for such Crude
Petroleum, or as otherwise directed by the Carrier.

 

  b. If a Shipper fails to remove its Crude Petroleum from the facilities of the
Carrier in accordance with the provisions of paragraph (a) of Rule 11 of this
tariff, and a disruption of Carrier’s operations results, Shipper shall be
solely responsible for all costs or losses to Carrier associated with such
disruption, including loss of revenue resulting therefrom, unless the
non-removal of such Crude Petroleum is due to the direct negligence of Carrier.

 

  c. If the Crude Petroleum is not removed from Carrier’s facilities and the
Carrier determines, in its sole discretion, that a disruption of Carrier’s
operations may result, Carrier shall provide Shipper with twenty- four
(24) hours’ notice to remove specified Crude Petroleum of the Shipper from the
Carrier’s facilities. Should Shipper not remove the specified Crude Petroleum
from the Carrier’s facilities within said notice period, then the Carrier shall
have the right to remove and sell any or all of such Shipper’s Crude Petroleum
that is in the possession of the Carrier in such lawful manner as deemed
appropriate by the Carrier.

 

  d. The Carrier shall pay from the proceeds of such sale all charges and costs
accruing or due relating to the disruption of the Carrier’s operations and all
costs incurred by the Carrier with respect to the storage, removal and sale of
such Shipper’s Crude Petroleum. The remainder of such proceeds, if any, shall be
held by the Carrier for the Shipper and any other party lawfully entitled to
such proceeds.

 

  e. When required, the Carrier shall, with or without notice to the Shipper,
appoint agent(s) to retain possession of the Shipper’s Crude Petroleum on behalf
of the Carrier for the purpose of enforcing this Rule. The Carrier hereby
advises that it has appointed Enbridge Energy, Limited Partnership as one agent
appointed to hold possession of the Shipper’s Crude Petroleum for the purpose of
enforcing this Rule.



--------------------------------------------------------------------------------

PAGE 7

NEB No. 282

 

RULES AND REGULATIONS

 

12. LIABILITY OF THE CARRIER

 

  a. Except where caused by the direct negligence of the Carrier, the Carrier
shall not be liable to a Shipper for any delay, damage, loss or consequential
loss resulting from any cause while the Carrier is in possession or control of
such Shipper’s Crude Petroleum, including without limitation the breakdown of
the facilities of the Carrier.

 

  b. If damage or loss to Petroleum results from any cause other than the direct
negligence of the Carrier while the Carrier is in possession or control of such
Petroleum, then the Carrier may apportion the cost of such damage or loss on a
pro rata basis among all Shippers. Each Shipper’s share of such cost shall be
determined by the Carrier based on the proportion of the volume of the Shipper’s
Crude Petroleum in the possession of the Carrier on the date of such loss to the
total volume of Petroleum in the possession of the Carrier on the date of such
loss.

 

13. INDEMNIFICATION BY THE SHIPPER

 

  a. A Shipper shall indemnify the Carrier for any damage, loss, costs or
consequential loss incurred by the Carrier or any other party as a result of
such Shipper’s failure to comply with any provision of this tariff.

 

14. APPORTIONMENT

 

  a. If more Crude Petroleum is tendered than can be transported by the Carrier,
then the Carrier shall apportion such tenders among all such Shippers on the
basis of such current tenders and the current operating conditions of the
facilities of the Carrier applicable to the transportation of Crude Petroleum.

 

  b. Subject to allocations to priority destinations designated by the NEB, the
Carrier shall apportion each such Shipper a pro rata share of the capacity of
such facilities of the Carrier based on such current tenders. Where blending of
Crude Petroleum can achieve an increase in the capacity of the facilities of the
Carrier, such increase in capacity shall be apportioned on a pro rata basis
first to Shippers tendering such blends with any remaining increase in capacity
apportioned on a pro rata basis to all other tenders.

 

15. REQUESTED CHANGE BY THE SHIPPER

 

  a. Subject to the operating conditions of the facilities of the Carrier, the
Carrier may, upon the written request of a Shipper, allow a Shipper to change:

 

  i. the designated Regular Receiving Point for its Crude Petroleum;

 

  ii. the designated volume and type of its Crude Petroleum to be received at a
designated Regular Receiving Point;

 

  iii. the designated Regular Delivery Point for its Crude Petroleum;

 

  iv. the designated volume and type of its Crude Petroleum to be delivered to a
designated Regular Delivery Point; and

 

  v. the party designated to take delivery of its Crude Petroleum.

 

  b. The Carrier may allow a Shipper to transfer, in such manner as may be
specified by the Carrier from time to time, such Shipper’s rights and
obligations under this tariff respecting its Crude Petroleum to another Shipper.

 

  c. A transfer of a Shipper’s rights and obligations under Rule 15(b) under
this tariff respecting its Crude Petroleum will not be binding or effective on
the Carrier until the Carrier has provided a notice of acceptance to the
transferor and transferee. The Carrier will not provide a notice of acceptance
of a transfer until such time as the transferee has satisfied the Carrier of its
capacity to undertake the transferor’s obligations and has provided any
Financial Assurances requested by the Carrier in accordance with Rule 19 of this
tariff.



--------------------------------------------------------------------------------

PAGE 8

NEB No. 282

 

RULES AND REGULATIONS

 

16. ADVERSE CLAIMS AGAINST CRUDE PETROLEUM

 

  a. A Shipper shall not Tender or deliver to the Carrier Crude Petroleum which
is involved in litigation, the ownership of which may be in dispute or which is
encumbered by a lien or charge of any kind unless the Shipper provides written
notification to the Carrier of such litigation, dispute, lien or charge not less
than 20 days before such Tender is made to the Carrier.

 

  b. The Carrier shall not be obligated to accept Crude Petroleum that is
involved in litigation, the ownership of which may be in dispute or which is
encumbered by a lien or charge of any kind.

 

  c. A Shipper shall advise the Carrier in writing if, at any time while the
Shipper’s Crude Petroleum is in the possession of the Carrier, such Crude
Petroleum becomes involved in litigation, the ownership of such Crude Petroleum
becomes in dispute or such Crude Petroleum becomes encumbered by a lien or
charge of any kind.

 

  d. A Shipper shall, upon demand from the Carrier, provide a bond or other form
of indemnity satisfactory to the Carrier protecting the Carrier against any
liability or loss that may arise as a result of such Shipper’s Crude Petroleum
that is involved in litigation, the ownership of which may be in dispute or
which is encumbered by a lien or charge of any kind.

 

17. CLAIMS, SUITS AND TIME FOR FILING

 

  a. A Shipper shall advise the Carrier in writing of any claim for delay,
damage or loss resulting from the transportation of such Shipper’s Crude
Petroleum by the Carrier within 30 days of delivery of such Crude Petroleum by
the Carrier or, in the case of a failure to make delivery, then within 30 days
after a reasonable time for delivery has elapsed.

 

  b. A Shipper shall institute any action arising out of any claim against the
Carrier within 180 days from the date that written notice is given by the
Carrier to such Shipper that the Carrier has disallowed such claim or any part
of such claim.

 

  c. If a Shipper fails to comply with the provisions of paragraph (a) or
paragraph (b) of Rule 17 of this tariff, then such Shipper waives all rights it
has to bring an action against the Carrier with respect to such claim.

 

18. NON-PERFORMANCE

 

  a. In months of apportionment, all nominations, which are apportioned, shall
have the Non-Performance Penalty applied to that portion of shortfall in
receipts by a Shipper that exceeds five (5) percent of that Shipper’s
apportioned volume. However, the Non-Performance Penalty will not be applied to
that portion of shortfalls caused by Force Majeure events; Carrier imposed
restrictions on feeder pipeline deliveries into the Carrier; or any carry over
volumes.

 

  b. The Shipper shall provide the Carrier with written notice of the Force
Majeure event within four business days of the event. Such notice shall state
the nature of the event, the estimated duration of the event, and the volume
affected. The Shipper shall use reasonable diligence to remedy the Force Majeure
event as quickly as reasonably practicable and shall keep Carrier informed as to
the progress in the efforts to remedy the event; provided the Shipper shall not
be required to settle strikes, lockouts or other labour disruptions contrary to
its wishes.

 

  c. At any time up to thirty (30) calendar days following the receipt of the
notice referred to in Rule 18(b) the Carrier will issue written notice to the
Shipper informing the Shipper in the event the Carrier disputes all or a portion
of the Shipper’s claim of Force Majeure. The Carrier shall invoice the Shipper
for the amount of the Non-Performance Penalty calculated in accordance with Rule
18(a) and the Shipper shall be obligated to make payment of the invoiced amount.



--------------------------------------------------------------------------------

PAGE 9

NEB No. 282

 

RULES AND REGULATIONS

 

  d. The Carrier shall publish, on at least a monthly basis, a summary of all
Force Majeure notices issued pursuant to Rule 18(b) and 18(c), which shall
contain only the name of the Shipper claiming Force Majeure, volume affected,
the amount of the Non-Performance Penalty disputed and/or undisputed, and the
status of all disputed claims.

 

19. FINANCIAL ASSURANCES

 

  a. At any time, upon the request of the Carrier, any prospective or existing
Shipper shall provide information to the Carrier that will allow the Carrier to
determine the prospective or existing Shipper’s capacity to perform any
financial obligations that could arise from the transportation or other handling
of that Shipper’s Crude Petroleum under the terms of this tariff, including the
payment of transportation or other handling charges, equalization obligations
and the value of the allowance oil and negative Shipper’s balance positions. The
Carrier shall not be obligated to accept Crude Petroleum for transportation from
an existing or prospective Shipper if the Shipper or prospective Shipper fails
to provide the requested information to the Carrier within ten (10) days of the
Carrier’s written request, or if the Carrier’s review of the requested
information reveals that the existing or prospective Shipper does not have the
capacity to perform any financial obligations that could arise from the
transportation of that Shipper’s Crude Petroleum under the terms of this tariff,
including the payment of transportation charges, equalization obligations and
the reasonably determined value of the allowance oil and negative Shipper’s
balance positions.

 

  b. Subject to the provisions of Rule 19(c), the Carrier, upon notice to the
Shipper, may only require one or more of the following Financial Assurances for
the payment of all charges and costs as provided for in this tariff, or
otherwise lawfully due to the Carrier, to be provided at the expense of the
Shipper:

 

  i. prepayment;

 

  ii. a letter of credit in favour of Carrier in an amount sufficient to ensure
payment of all costs and charges that could reasonably accrue due to the
Carrier, in a form and from an institution acceptable to Carrier;

 

  iii. a guarantee in an amount sufficient to ensure payment of all such costs
and charges that could reasonably accrue due to the Carrier, in a form and from
a third party acceptable to Carrier; or

 

  iv. such other enforceable collateral security, including but not limited to
security agreements over assets of the Shipper, in a form acceptable to the
Carrier (the “Financial Assurances”).

 

  c. In the event that the Carrier reasonably determines that:

 

  i. the existing or prospective Shipper’s financial condition is or has become
impaired or unsatisfactory;

 

  ii. any Financial Assurances previously provided by a Shipper no longer
provide adequate security for the performance of the Shipper’s obligations that
could arise from the transportation of its Crude Petroleum under the terms of
this tariff; or

 

  iii. the Carrier otherwise determines that it is necessary to obtain Financial
Assurances from the Shipper,

then the Shipper shall provide Financial Assurances for the payment of the
charges and costs as provided for in this tariff or otherwise lawfully due to
the Carrier relating to the transportation of the Shipper’s Crude Petroleum by
the Carrier. For the purpose of this tariff, and without limiting the generality
of the charges and costs lawfully due to the Carrier relating to the
transportation of the Shipper’s Crude Petroleum, those charges and costs shall
include transportation charges, equalization obligations, negative Shipper’s
balance positions and the allowance oil. The Carrier shall not be obligated to
accept Crude Petroleum for transportation from an existing or prospective
Shipper if the Shipper or prospective Shipper fails to deliver the Financial
Assurances to Carrier within ten (10) days of Shipper’s receipt of Carrier’s
written request for such Financial Assurances.



--------------------------------------------------------------------------------

PAGE 10

NEB No. 282

 

RULES AND REGULATIONS

 

20. in addition to these Rules & Regulations, Enbridge Pipelines Inc. Crude
Petroleum Tariff also incorporates the following practices:

 

a.      Practice applicable to automatic balancing

   p Effective Date: January 6, 2006

b.      Practice applicable to in-line transfers

   Effective Date: January 1, 2004

Copies of Carrier’s Practices and supporting documents are available on-line at:

http://www.enbridge.com/pipelines/about/tariffs-and-tolls.php or

through the Carrier’s Shipper Services group, located at:

#3000, 425 – 1st Street, SW

Calgary, AB T2P 3L8

Canada

Phone number: (403) 508-3135



--------------------------------------------------------------------------------

FERC ICA Oil Tariff   

FERC No. 41.1.0

(Issued in lieu of FERC No. 41.0.0 which was withdrawn)

   Cancels FERC No. 33

LOGO [g202494g98f36.jpg]

ENBRIDGE ENERGY, LIMITED PARTNERSHIP

RULES AND REGULATIONS

GOVERNING THE TRANSPORTATION OF

CRUDE PETROLEUM

BY PIPELINE

 

 

GENERAL APPLICATION

The Rules and Regulations published herein apply only under tariffs making
specific reference by FERC number to this tariff; such reference will include
supplements hereto and successive issues hereof. Specific rules and regulations
published in individual tariffs will take precedence over Rules and Regulations
published herein.

 

 

[C] Issued on 14 days notice under authority of 18 C.F.R. 341.14. This tariff is
conditionally accepted subject to refund pending a 30 day review period.

 

 

[N] This is a baseline tariff filed in compliance with FERC Order 714, 124 FERC
¶ 61,270 (2008).

 

 

[N] Issued on less than one day’s notice under authority of 18 CFR 341.14. This
tariff publication is conditionally accepted subject to refund pending a 30-day
review period.

 

 

The provisions published herein will, if effective, not result in an effect on
the quality of the human environment.

 

 

 

ISSUED: AUGUST 2, 2010

 

 

EFFECTIVE: AUGUST 2, 2010

 

ISSUED BY:

Ralph Fischer

[W] Director, Planning & and Analysis

Enbridge Pipelines Inc.

[W] Suite 3000 Fifth Avenue Place

425 – 1st Street SW

Calgary, AB Canada T2P 3L8

 

COMPILED BY:

[W] Candace Tracey Darren Hoeving

[W] Regulatory Strategy & and Compliance

Enbridge Pipelines Inc.

[W] Tel. (403) 663 6677 767-3709

Fax: (403) 508-3140

[N] E-mail: Enbridge-Tariffs@enbridge.com



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 2

 

RULES AND REGULATIONS

1. DEFINITIONS

 

As used in this tariff, the following terms have the following meanings:

“API” means American Petroleum Institute.

“ASTM” means American Society for Testing and Materials.

“Carrier” means Enbridge Energy, Limited Partnership.

“Celsius” (°C) is equivalent to the Fahrenheit Temperature minus 32 divided by
the factor 1.8.

“Crude Petroleum” means the direct liquid product of oil wells, oil processing
plants, the indirect liquid petroleum products of oil or gas wells, oil sands,
or a mixture of such products, but does not include Natural Gas Liquids or
Refined Petroleum Products.

“Cubic Metre” means 264.172 0 United States gallons and 6.289 811 barrels at a
temperature of 15 degrees Celsius.

“Density” means mass per unit volume at 15 degrees Celsius expressed in
kilograms per cubic metre.

“FERC” means the Federal Energy Regulatory Commission.

“Force Majeure” means an event which is unforeseen, and beyond the control of
the Shipper, that either prevents the Shipper from delivering the affected
volume to Carrier or prevents the Shipper from accepting delivery of the
affected volume from Carrier. The following are the examples of Force Majeure
events: earthquakes; floods; landslides; civil disturbances; sabotage; the acts
of public enemies; war; blockades; insurrections; riots; epidemics; the act of
any government or other authority or statutory undertaking; the inability to
obtain or the curtailment of electric power; water or fuel; strikes; lockouts;
or other labor disruptions; fires; explosions; breakdowns or failures of pipe;
plant; machinery or equipment; and contamination or poisoning of catalyst and/or
solvent or biological treatment facilities. For greater certainty, a lack of
funds; the availability of a more attractive market; Shipper’s inability to
purchase Crude Petroleum; or inefficiencies in operations do not constitute
events of Force Majeure.

“Financial Assurances” means the financial assurances provided by the Shipper
and accepted by the Carrier in accordance with Rule 18.

“Kilopascal” is equivalent to 0.145 037 7 pounds per square inch.

“Natural Gas Liquids” means the indirect liquid petroleum products of oil or gas
wells having an absolute vapor pressure in excess of 103 kilopascals.

“Non-Performance Penalty Revenue” means the amount collected in excess of the
transportation tariff revenue that otherwise would have been collected if the
Shipper had transported 100% of its binding nomination.

“Petroleum” means Crude Petroleum, Natural Gas Liquids and Refined Petroleum
Products.

“Refined Petroleum Products” means the products of a refinery tendered as motor
gasoline, aviation fuels, kerosene, diesel fuel and domestic heating oil.

“Regular Delivery Point” means a location for the delivery of Crude Petroleum as
provided for in the Carrier’s Local Tariff Applying On Crude Petroleum And
Natural Gas Liquids.

“Regular Receiving Point” means a location for the receipt of Crude Petroleum as
provided for in the Carrier’s Local Tariff Applying On Crude Petroleum And
Natural Gas Liquids.

“Retention Stock” means the volume of Petroleum required by the Carrier for
operational and scheduling purposes as specified from time to time by the
Carrier and includes working stock, tank bottoms and idle loopfill.

“Shipper” means the party that contracts with the Carrier for the transportation
of Crude Petroleum under the terms of this tariff, and that has satisfied the
Carrier of that party’s capacity to perform its financial obligations that may
arise from the transportation of its Crude Petroleum under the terms of this
tariff, and includes a transferee of a Shipper’s rights and obligations, as
approved in accordance with Rule 15(c).

“Tender” means an offer by a Shipper to the Carrier in accordance with this
tariff for the transportation of a stated quantity of Crude Petroleum from a
Regular Receiving Point to a Regular Delivery Point.

2. COMMODITY

 

This tariff applies to the transportation of Crude Petroleum by the Carrier.



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 3

 

3. ORIGIN AND DESTINATION FACILITIES

 

 

(a) Subject to the further provisions of this tariff, the Carrier will only
accept Crude Petroleum for transportation:

 

  (i) at Regular Receiving Points;

 

  (ii) when the Crude Petroleum has been specified to be delivered to one or
more Regular Delivery Points; and

 

  (iii) when the party taking delivery of the Crude Petroleum has been specified
in writing to the Carrier.

 

(b) Except where the Carrier provides such facilities, the Carrier will only
accept Crude Petroleum for transportation when the Shipper has provided the
necessary facilities satisfactory to the Carrier at the specified Regular
Delivery Point for such Crude Petroleum.

4. SPECIFICATIONS AS TO QUALITY

 

 

(a) A Shipper shall not deliver to the Carrier and the Carrier shall not be
obligated to accept Crude Petroleum that, as determined by the Carrier, has on
receipt:

 

  (i) a temperature greater than 38 degrees Celsius;

 

  (ii) a Reid vapor pressure in excess of 103 kilopascals;

 

  (iii) sediment and water in excess of 0.5 percent by volume;

 

  (iv) a density in excess of 940 kilograms per cubic metre at 15 degrees
Celsius;

 

  (v) a kinematic viscosity in excess of 350 square millimetres per second
determined at the Carrier’s reference line temperature;

 

  (vi) any organic chlorides; or

 

  (vii) physical or chemical characteristics that may render such Crude
Petroleum not readily transportable by the Carrier or that may materially affect
the quality of other commodities transported by the Carrier or that may
otherwise cause disadvantage to the Carrier.

 

(b) A Shipper shall, as required by the Carrier, provide to the Carrier a
certificate with respect to the specifications of Crude Petroleum to be received
by the Carrier from such Shipper. If a Shipper fails to provide the Carrier with
such certificate, then the Carrier shall not be obligated to accept the
Shipper’s Crude Petroleum.

 

(c) If the Carrier determines that a Shipper does not comply with the provisions
of paragraph (a) of Rule 4 of this tariff, then such Shipper shall remove its
Crude Petroleum from the facilities of the Carrier as directed by the Carrier.

 

(d) If a Shipper fails to remove its Crude Petroleum from the facilities of the
Carrier in accordance with the provisions of paragraph (c) of Rule 4 of this
tariff, then the Carrier shall have the right to remove and sell such Crude
Petroleum in such lawful manner as deemed appropriate by the Carrier. The
Carrier shall pay from the proceeds of such sale all costs incurred by the
Carrier with respect to the storage, removal and sale of such Crude Petroleum.
The remainder of such proceeds, if any, shall be held by the Carrier for the
Shipper and any other party lawfully entitled to such proceeds.

5. CHANGES IN QUALITY AND SEGREGATION

 

 

(a) The Carrier shall endeavor to deliver substantially the same type of Crude
Petroleum as that received from a Shipper, however the Carrier shall not be
obligated to make delivery of the identical Crude Petroleum received by the
Carrier.

 

(b) If Crude Petroleum tendered to the Carrier is of a kind or quality that is
not currently being transported by the Carrier, then the Carrier shall, at the
request of the Shipper of such Crude Petroleum and subject to the operating
conditions of the facilities of the Carrier, endeavor to segregate such Crude
Petroleum during transportation by the Carrier. In such circumstances, the
Shipper shall, at the request of the Carrier, make such Crude Petroleum
available in such quantities and at such times as may be necessary to permit
such segregated movements.

 

(c) Subject to paragraph (a) of Rule 12 of this tariff, the Carrier shall not be
liable for any damage, loss or consequential loss resulting from a change in the
density or other quality of a Shipper’s Crude Petroleum as a result of the
Carrier’s transportation of such Crude Petroleum, including without limitation
the mixing of Crude Petroleum with other Petroleum in the facilities of the
Carrier.



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 4

 

6. TENDERS AND QUANTITIES

 

 

(a) Tenders shall be submitted to the Carrier or Enbridge Pipelines Inc., acting
for the Carrier for such purpose, in accordance with the notice of shipment
format prescribed by the Carrier no later than the time and date set out in the
Carrier’s monthly nomination schedule. The Carrier shall notify all shippers of
the monthly nomination schedule applicable for the calendar year. Notice of any
amendment to a monthly nomination date shall be provided by the Carrier to all
shippers at minimum 24 hours in advance of the proposed change in nomination
date. The Carrier may, subject to the availability of space and the operating
conditions of the facilities of the Carrier, accept Tenders or revised Tenders
after such time.

 

(b) A Shipper shall, upon notice from the Carrier, provide written third party
verification as required by the Carrier in support of such Shipper’s Tender. The
Carrier shall not be obligated to accept a Shipper’s Crude Petroleum where such
verification is, in the sole discretion of the Carrier, unacceptable to the
Carrier.

 

(c) The Carrier shall not be obligated to accept a Shipper’s Crude Petroleum if
the volume of such Crude Petroleum is less than the minimum volume or if the
receipt flow rate at which such Crude Petroleum is received by the Carrier is
less than or greater than the receipt flow rates specified from time to time by
the Carrier for each Regular Receiving Point.

 

(d) The Carrier shall not be obligated to make a delivery of a Shipper’s Crude
Petroleum of less than the minimum volume or at a delivery flow rate less than
or greater than the delivery flow rates specified from time to time by the
Carrier for each Regular Delivery Point.

 

(e) A Shipper shall supply its share of Retention Stock by types and volumes as
determined from time to time by the Carrier.

7. APPLICATION OF RATES

 

 

(a) The Carrier shall charge a Shipper the Carrier’s rate for the transportation
of Crude Petroleum that is in effect on the earlier date of receipt of such
Crude Petroleum by the Carrier, or Enbridge Pipelines Inc.

 

(b) Pursuant to FERC 18 C.F.R. 341.10, the existing rates between points named
in the tariff will be applied to transportation movements from existing
intermediate receiving points not named in the tariff to Regular Delivery
Points, and from Regular Receiving Points to existing intermediate delivery
points not named in the tariff.

8. PAYMENT OF RATES AND LIEN FOR UNPAID CHARGES

 

 

(a) A Shipper shall pay all charges and costs as provided for in this tariff or
otherwise lawfully due to the Carrier relating to the transportation or other
handling of the Shipper’s Crude Petroleum by the Carrier. The Shipper shall pay
such charges and costs upon receipt of the Carrier’s invoice respecting such
charges and costs. If required by the Carrier, the Shipper shall pay such
charges and costs before delivery, or before acceptance of a transfer, of the
Shipper’s Crude Petroleum by the Carrier.

 

(b) The Carrier shall have a general lien on all of a Shipper’s Crude Petroleum
that is in the possession of the Carrier to secure the payment of all charges
and costs accruing or due relating to the transportation or other handling of
the Shipper’s Petroleum by the Carrier. The general lien provided herein shall
be in addition to any lien or security interest otherwise provided by law or
contract. The Carrier may withhold the Shipper’s Crude Petroleum from delivery
and may exercise any other rights and remedies provided at law or by contract,
until all such charges and costs have been paid.

 

(c) If charges for the transportation of a Shipper’s Petroleum remain unpaid for
ten days after notice of demand for payment of such charges is made to such
Shipper by the Carrier, then the Carrier shall have the right to remove and sell
any or all of such Shipper’s Crude Petroleum that is in the possession of the
Carrier in such lawful manner as deemed appropriate by the Carrier.

 

(d) The Carrier shall pay from the proceeds of such sale all charges and costs
accruing or due relating to the transportation of such Shipper’s Petroleum by
the Carrier and all costs incurred by the Carrier with respect to the storage,
removal and sale of such Shipper’s Crude Petroleum. The remainder of such
proceeds, if any, shall be held by the Carrier for the Shipper and any other
party lawfully entitled to such proceeds.



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 5

 

(e) When required, the Carrier shall, with or without notice to the Shipper,
appoint agent(s) to retain possession of the Shipper’s Crude Petroleum on behalf
of the Carrier for the purpose of enforcing the general lien described in this
Rule. The Carrier hereby advises that it has appointed Enbridge Pipelines Inc.
as one agent appointed to hold possession of the Shipper’s Crude Petroleum for
the purpose of enforcing its general lien.

9. MEASURING, TESTING AND DEDUCTIONS

 

 

(a) The Carrier shall gauge or meter, or cause to be gauged or metered, a
Shipper’s Crude Petroleum upon receipt and delivery by the Carrier. The Shipper
or the designate of the Shipper may be present at such gauging or metering. If
tank gauges are used, the volume of Crude Petroleum shall be computed from tank
tables on a 100 percent volume basis. The Carrier shall have the right to enter
the premises where Crude Petroleum is received or delivered by the Carrier and
shall be granted access to all facilities for the purpose of gauging or metering
and to make any examination, inspection, measurement or test as required by the
Carrier to verify the accuracy of such facilities and the quality of such
Shipper’s Crude Petroleum.

 

(b) The Carrier shall correct the density and volume of Crude Petroleum received
and delivered by the Carrier from the actual temperature of such Crude Petroleum
to 15 degrees Celsius by use of API 2540 Petroleum Measurement Standards or the
latest revision to such Standards.

 

(c) The Carrier shall correct the metered volume of Crude Petroleum for
compressibility by the use of API Manual of Petroleum Measurement Standards,
Chapters 11.2.1 M or 11.2.1 or the latest revision to such Chapters.

 

(d) The Carrier shall determine the percentage of sediment and water in Crude
Petroleum by the use of a centrifuge or other method agreed to by the Carrier
and the Shipper. The Carrier shall deduct the amount of sediment and water from
the corrected volume of such Crude Petroleum.

 

(e) The Carrier shall, as deemed necessary by the Carrier, adjust the measured
volume of Crude Petroleum for shrinkage in accordance with API Bulletin 2509 C
or the latest revision to such Bulletin.

 

(f) The Carrier shall, as deemed necessary by the Carrier, determine the
kinematic viscosity of Crude Petroleum received by the Carrier in accordance
with ASTM D 445 or the latest revision to such Standard or such other test as
may be agreed to by the Carrier and the Shipper.

 

(g) The results of all such gauging, metering and testing by the Carrier shall
be final.

 

(h) The Carrier shall deduct, as allowance oil, 1/20 of 1 percent of the volume
of Crude Petroleum delivered to the Shipper to cover losses inherent in the
transportation of Crude Petroleum by the pipeline.

10. EVIDENCE OF RECEIPTS AND DELIVERIES

 

The Carrier shall evidence the receipt and delivery of Crude Petroleum by
tickets showing the volume, type, temperature, density, sediment and water and
any other data with respect to such Crude Petroleum as may be specified from
time to time by the Carrier. Such tickets shall be signed by the Shipper, or the
designate of the Shipper, and the Carrier.

11. REMOVAL, DELIVERY AND ACCEPTANCE

 

 

(a) A Shipper or the designate of the Shipper shall accept such Shipper’s Crude
Petroleum upon arrival at the designated Regular Delivery Point for such Crude
Petroleum, or as otherwise directed by the Carrier.

 

(b) If a Shipper fails to remove its Crude Petroleum from the facilities of the
Carrier in accordance with the provisions of paragraph (a) of Rule 11 of this
tariff, and a disruption of Carrier’s operations results, Shipper shall be
solely responsible for all costs or losses to Carrier associated with such
disruption, including loss of revenue resulting there from, unless the
non-removal of such Crude Petroleum is due to the direct negligence of Carrier.



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 6

 

(c) If the Crude Petroleum is not removed from Carrier’s facilities and the
Carrier determines, in its sole discretion, that a disruption of Carrier’s
operations may result, Carrier shall provide Shipper with twenty-four
(24) hours’ notice to remove specified Crude Petroleum of the Shipper from the
Carrier’s facilities. Should Shipper not remove the specified Crude Petroleum
from the Carrier’s facilities within said notice period, then the Carrier shall
have the right to remove and sell any or all of such Shipper’s Crude Petroleum
that is in the possession of the Carrier in such lawful manner as deemed
appropriate by the Carrier.

 

(d) The Carrier shall pay from the proceeds of such sale all charges and costs
accruing or due relating to the disruption of the Carrier’s operations and all
costs incurred by the Carrier with respect to the storage, removal and sale of
such Shipper’s Crude Petroleum. The remainder of such proceeds, if any, shall be
held by the Carrier for the Shipper and any other party lawfully entitled to
such proceeds.

 

(e) When required, the Carrier shall, with or without notice to the Shipper,
appoint agent(s) to retain possession of the Shipper’s Crude Petroleum on behalf
of the Carrier for the purpose of enforcing this Rule. The Carrier hereby
advises that it has appointed Enbridge Pipelines Inc. as one agent appointed to
hold possession of the Shipper’s Crude Petroleum for the purpose of enforcing
this Rule.

12. LIABILITY OF THE CARRIER

 

 

(a) Except where caused by the direct negligence of the Carrier, the Carrier
shall not be liable to a Shipper for any delay, damage, loss or consequential
loss resulting from any cause while the Carrier is in possession or control of
such Shipper’s Crude Petroleum, including without limitation the breakdown of
the facilities of the Carrier.

 

(b) If damage or loss to Petroleum results from any cause other than the direct
negligence of the Carrier while the Carrier is in possession or control of such
Petroleum, then the Carrier may apportion the cost of such damage or loss on a
pro rata basis among all Shippers. Each Shipper’s share of such cost shall be
determined by the Carrier based on the proportion of the volume of the Shipper’s
Crude Petroleum in the possession of the Carrier on the date of such loss to the
total volume of Petroleum in the possession of the Carrier on the date of such
loss.

13. IDEMNIFICATION BY THE SHIPPER

 

A Shipper shall indemnify the Carrier for any damage, loss, costs or
consequential loss incurred by the Carrier or any other party as a result of
such Shipper’s failure to comply with any provision of this tariff.

14. APPORTIONMENT

 

 

(a) If more Crude Petroleum is tendered than can be transported by the Carrier,
then the Carrier shall apportion such tenders on a pro rata basis among all such
Shippers on the basis of such current tenders and the current operating
conditions of the facilities of the Carrier applicable to the transportation of
Crude Petroleum.

 

(b) Where blending of Crude Petroleum can achieve an increase in the capacity of
the facilities of the Carrier, such increase in capacity shall be apportioned on
a pro rata basis first to Shippers tendering such blends with any remaining
increase in capacity apportioned on a pro rata basis to all other tenders.

 

(c) In months of apportionment, all nominations, which are apportioned, shall
have the Non-Performance Penalty applied to that portion of shortfall in
receipts by a Shipper that exceeds five (5) percent of that Shipper’s
apportioned volume. However, the Non-Performance Penalty will not be applied to
that portion of shortfalls caused by Force Majeure events; Carrier imposed
restrictions on feeder pipeline deliveries into the Carrier; or any carry over
volumes.

 

(d) The Shipper shall provide the Carrier with written notice of the Force
Majeure event within four business days of the event. Such notice shall state
the nature of the event, the estimated duration of the event, and the volume
affected. The Shipper shall use reasonable diligence to remedy the Force Majeure
event as quickly as reasonably practicable and shall keep Carrier informed as to
the progress in the efforts to remedy the event; provided the Shipper shall not
be required to settle strikes, lockouts or other labour disruptions contrary to
its wishes.

 

(e) At any time up to thirty (30) calendar days following the receipt of the
notice referred to in Rule 14(e) the Carrier will issue written notice to the
Shipper informing the Shipper in the event the Carrier disputes all or a portion
of the Shipper’s claim of Force Majeure. The Carrier shall invoice the Shipper
for the amount of the Non-Performance Penalty calculated in accordance with Rule
14(d) and the Shipper shall be obligated to make payment of the invoiced amount.



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 7

 

(f) The Non-Performance Penalty shall be US $2.70 per barrel; which is
equivalent to US $17.00 per cubic meter.

 

(g) The Non-Performance Penalty Revenue, plus interest calculated in accordance
with the Commission’s regulations (18 C.F.R. § 340.1 (c)), shall be accounted
for in a separate account.

 

(h) The Non-Performance Penalty Revenue plus interest shall be refunded on a
quarterly basis to those Shippers who did not incur the Non-Performance Penalty
in the previous calendar quarter.

15. REQUESTED CHANGES BY THE SHIPPER

 

 

(a) Subject to the operating conditions of the facilities of the Carrier, the
Carrier may, upon the written request of a Shipper, allow a Shipper to change:

 

  (i) the designated Regular Receiving Point for its Crude Petroleum;

 

  (ii) the designated volume and type of its Crude Petroleum to be received at a
designated Regular Receiving Point;

 

  (iii) the designated Regular Delivery Point for its Crude Petroleum;

 

  (iv) the designated volume and type of its Crude Petroleum to be delivered to
a designated Regular Delivery Point;

 

  (v) the party designated to take delivery of its Crude Petroleum.

 

(b) The Carrier may allow a Shipper to transfer, in such a manner as may be
specified by the Carrier from time to time, such Shipper’s rights and
obligations under this tariff respecting its Crude Petroleum to another Shipper.

 

(c) A transfer of a Shipper’s rights and obligations under Rule 15(b) of this
tariff respecting its Crude Petroleum will not be binding or effective on the
Carrier until the Carrier has provided a notice of acceptance to the transferor
and transferee. The Carrier will not provide a notice of acceptance of a
transfer until such time as the transferee has satisfied the Carrier of its
capacity to undertake the transferor’s obligations and has provided any
Financial Assurances requested by the Carrier in accordance with Rule 18 of this
tariff.

16. ADVERSE CLAIMS AGAINST CRUDE PETROLEUM

 

 

(a) A Shipper shall not Tender or deliver to the Carrier Crude Petroleum which
is involved in litigation, the ownership of which may be in dispute or which is
encumbered by a lien or charge of any kind unless the Shipper provides written
notification to the Carrier of such litigation, dispute, lien or charge not less
than 20 days before such Tender is made to the Carrier.

 

(b) The Carrier shall not be obligated to accept Crude Petroleum that is
involved in litigation, the ownership of which may be in dispute or which is
encumbered by a lien or charge of any kind.

 

(c) A Shipper shall advise the Carrier in writing if, at any time while the
Shipper’s Crude Petroleum is in the possession of the Carrier, such Crude
Petroleum becomes involved in litigation, the ownership of such Crude Petroleum
becomes in dispute or such Crude Petroleum becomes encumbered by a lien or
charge of any kind.

 

(d) A Shipper shall, upon demand from the Carrier, provide a bond or other form
of indemnity satisfactory to the Carrier protecting the Carrier against any
liability or loss that may arise as a result of such Shipper’s Crude Petroleum
that is involved in litigation, the ownership of which may be in dispute or
which is encumbered by a lien or charge of any kind.

17. CLAIMS, SUITS AND TIME FOR FILING

 

 

(a) A Shipper shall advise the Carrier in writing of any claim for delay, damage
or loss resulting from the transportation of such Shipper’s Crude Petroleum by
the Carrier within nine months of delivery of such Crude Petroleum by the
Carrier or, in the case of a failure to make delivery, then within nine months
after a reasonable time for delivery has elapsed.

 

(b) A Shipper shall institute any action arising out of any claim against the
Carrier within two years from the date that written notice is given by the
Carrier to such Shipper that the Carrier has disallowed such claim or any part
of such claim.



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 8

 

(c) If a Shipper fails to comply with the provisions of paragraph (a) or
paragraph (b) of Rule 17 of this tariff, then such Shipper waives all rights it
has to bring an action against the Carrier with respect to such claim.

18. FINANCIAL ASSURANCES

 

 

(a) At any time, upon the request of the Carrier, any prospective or existing
Shipper shall provide information to the Carrier that will allow the Carrier to
determine the prospective or existing Shipper’s capacity to perform any
financial obligations that could arise from the transportation or other handling
of that Shipper’s Crude Petroleum under the terms of this tariff, including the
payment of transportation or other handling charges, equalization obligations
and the value of the allowance oil and negative Shipper’s balance positions. The
Carrier shall not be obligated to accept Crude Petroleum for transportation from
an existing or prospective Shipper if the Shipper or prospective Shipper fails
to provide the requested information to the Carrier within ten (10) days of the
Carrier’s written request, or if the Carrier’s review of the requested
information reveals that the existing or prospective Shipper does not have the
capacity to perform any financial obligations that could arise from the
transportation of that Shipper’s Crude Petroleum under the terms of this tariff,
including the payment of transportation charges, equalization obligations and
the reasonably determined value of the allowance oil and negative Shipper’s
balance positions.

 

(b) Subject to the provisions of Rule 18(c), the Carrier, upon notice to the
Shipper, may only require one or more of the following Financial Assurances for
the payment of all charges and costs as provided for in this tariff, or
otherwise lawfully due to the Carrier, to be provided at the expense of the
Shipper:

 

  (i) prepayment;

 

  (ii) a letter of credit in favour of Carrier in an amount sufficient to ensure
payment of all costs and charges that could reasonably accrue due to the
Carrier, in a form and from an institution acceptable to Carrier;

 

  (iii) a guaranty in an amount sufficient to ensure payment of all such costs
and charges that could reasonably accrue due to the Carrier, in a form and from
a third party acceptable to Carrier; or

 

  (iv) such other enforceable collateral security, including but not limited to
security agreements over assets of the Shipper, in a form acceptable to the
Carrier (“the Financial Assurances”).

 

(c) In the event that the Carrier reasonably determines that:

 

  (i) the existing or prospective Shipper’s financial condition is or has become
impaired or unsatisfactory

 

  (ii) any Financial Assurances previously provided by a Shipper no longer
provide adequate security for the performance of the Shipper’s obligations that
could arise from the transportation of its Crude Petroleum under the terms of
this tariff; or

 

  (iii) the Carrier otherwise determines that it is necessary to obtain
Financial Assurances from the Shipper, then the Shipper shall provide Financial
Assurances for the payment of the charges and costs as provided for in this
tariff or otherwise lawfully due to the Carrier relating to the transportation
of the Shipper’s Crude Petroleum by the Carrier. For the purpose of this tariff,
and without limiting the generality of the charges and costs lawfully due to the
Carrier relating to the transportation of the Shipper’s Crude Petroleum, those
charges and costs shall include transportation charges, equalization
obligations, negative Shipper’s balance positions and the allowance oil. The
Carrier shall not be obligated to accept Crude Petroleum for transportation from
an existing or prospective Shipper if the Shipper or prospective Shipper fails
to deliver the Financial Assurances to Carrier within ten (10) days of Shipper’s
receipt of Carrier’s written request for such Financial Assurances.

 

 

19. In addition to these Rules & Regulations, Enbridge Energy Inc., Limited
Partnership Crude Petroleum Tariff also incorporates the following practices:

 

(a) Practice applicable to automatic balancing   Effective Date: January 6,
2006. (b) Practice applicable to in-line transfers   Effective Date: January 1,
2004.

Copies of Carrier’s Practices and supporting documents are available on-line at:

[W] www.enbridgcpartners.com/AboutUs/PipelineTariffsAndTolls.asp

http://www.enbridgeus.com/Main.aspx?id=1116&tmi=210&tmt=l



--------------------------------------------------------------------------------

FERC No. 41.1.0

Page 9

 

Or through the Carrier’s Shipper Services group: phone number: [W]
(403) 508-3135 231-5721.

Symbols:

[C] – Cancel

[N] – New

[W] – Change in wording only



--------------------------------------------------------------------------------

FERC ICA Oil Tariff   

FERC No. 42.1.0

(Issued in lieu of FERC No. 42.0.0 which was withdrawn)

   Cancels FERC No. 21

LOGO [g202494g98f36.jpg]

ENBRIDGE ENERGY, LIMITED PARTNERSHIP

RULES AND REGULATIONS

GOVERNING THE TRANSPORTATION OF

NATURAL GAS LIQUIDS

BY PIPELINE

 

 

GENERAL APPLICATION

The Rules and Regulations published herein apply only under tariffs making
specific reference by FERC number to this tariff; such reference will include
supplements hereto and successive issues hereof. Specific rules and regulations
published in individual tariffs will take precedence over Rules and Regulations
published herein.

 

 

[C] This tariff is issued on 10 days notice under authority of 18 C.F.R. 341.14.
This publication is conditionally accepted subject to refund pending a 30 day
review period.

 

 

[N] This is a baseline tariff filed in compliance with FERC Order 714, 124 FERC
¶ 61,270 (2008).

 

 

[N] Issued on less than one day’s notice under authority of 18 CFR 341.14. This
tariff publication is conditionally accepted subject to refund pending a 30-day
review period.

 

 

The provisions published herein will, if effective, not result in an effect on
the quality of the human environment.

 

 

 

ISSUED: AUGUST 2, 2010

 

 

EFFECTIVE: AUGUST 2, 2010

 

ISSUED BY:   COMPILED BY:

[W] Dan C. Tutcher Ralph Fischer

[W] President Director, Planning and Analysis

[W] Enbridge Pipelines (Lakehead) L.L.C. Inc.

[C] General Partner

[Wl Suite 3300, 1100 Louisiana 3000 Fifth Avenue Place

[N] 425 – 1st Street SW

[W] Houston, TX 77002 Calgary, AB Canada T2P 3L8

[C] Tel. (713) 650 8900

 

[W] Claudia Schrull Darren Hoeving

[N] Regulatory Strategy and Compliance

[W] Enbridge Pipelines (Lakehead) L.L.C. Inc.

[C] General Partner

[C] Suite 3300, 1100 Louisiana

[C] Houston, TX 77002

[W] Tel. (713)821 2045 (403) 767-3709

[N] Fax: (403) 508-3140

[N] E-mail: Enbridge-Tariffs@enbridge.com



--------------------------------------------------------------------------------

FERC No. 42.1.0

Page 2

 

RULES AND REGULATIONS

1. DEFINITIONS

 

As used in this tariff, the following terms have the following meanings:

“API” means American Petroleum Institute.

“ASTM” means American Society for Testing and Materials.

“Carrier” means Enbridge Energy, Limited Partnership.

“Celsius” (°C) is equivalent to the Fahrenheit Temperature minus 32 divided by
the factor 1.8.

“Crude Petroleum” means the direct liquid product of oil wells, oil processing
plants, the indirect liquid petroleum products of oil or gas wells, oil sands,
or a mixture of such products, but does not include Natural Gas Liquids or
Refined Petroleum Products.

“Cubic Metre” means 264.172 0 United States gallons and 6.289 811 barrels at a
temperature of 15 degrees Celsius.

“Density” means mass per unit volume at 15 degrees Celsius expressed in
kilograms per cubic metre.

“FERC” means the Federal Energy Regulatory Commission.

“Financial Assurances” means the financial assurances provided by the Shipper
and accepted by the Carrier in accordance with Rule 20.

“Intermediate Break-out Location” means Superior, Wisconsin or such other
Intermediate Break-out Locations as may be specified from time to time by the
Carrier.

“In-transit privileges” means the right of Shippers of Natural Gas Liquids to
transit, without additional charge from the Carrier, non-Carrier owned or
operated facilities.

“IP” means Institute of Petroleum.

“Kilopascal” is equivalent to 0.145 037 7 pounds per square inch.

“Kind” means for the purposes of Rule 4, any individual component or mixture of
propane, normal butane, iso-butane, and condensates, as the case may be, having
an absolute vapour pressure of greater than 103 kilopascals and less than 1,250
kilopascals at 37.8 degrees Celsius.

“Natural Gas Liquids” means the indirect liquid petroleum products of oil or gas
wells having an absolute vapor pressure in excess of 103 kilopascals.

“NGL” means Natural Gas Liquids.

“Petroleum” means Crude Petroleum, Natural Gas Liquids and Refined Petroleum
Products.

“Refined Petroleum Products” means the products of a refinery tendered as motor
gasoline, aviation fuels, kerosene, diesel fuel and domestic heating oil.

“Regular Delivery Point” means a location for the delivery of Natural Gas
Liquids as provided for in the Carrier’s Local Tariff Applying on Crude
Petroleum and Natural Gas Liquids.

“Regular Receiving Point” means a location for the receipt of Natural Gas
Liquids as provided for in the Carrier’s Local Tariff Applying on Crude
Petroleum and Natural Gas Liquids.

“Retention Stock” means the volume of Petroleum required by the Carrier for
operational and scheduling purposes as specified from time to time by the
Carrier and includes working stock, tank bottoms and idle loopfill.

“Shipper” means the party that contracts with the Carrier for the transportation
of Natural Gas Liquids under the terms of this tariff, and that has satisfied
the Carrier of that party’s capacity to perform its financial obligations that
may arise from the transportation of its NGL under the terms of this tariff, and
includes a transferee of a Shipper’s rights and obligations, as approved in
accordance with Rule 16(c).

“Tender” means an offer by a Shipper to the Carrier in accordance with this
tariff for the transportation of a stated quantity of Natural Gas Liquids from a
Regular Receiving Point to a Regular Delivery Point.



--------------------------------------------------------------------------------

FERC No. 42.1.0

Page 3

 

2. COMMODITY

 

This tariff applies to the transportation of NGL by the Carrier.

3. ORIGIN AND DESTINATION FACILITIES AND TRANSIT PRIVILEGES

 

 

(a) Subject to the further provisions of this tariff, the Carrier will only
accept NGL for transportation:

 

  (i) at Regular Receiving Points;

 

  (ii) when the NGL has been specified to be delivered to one or more Regular
Delivery Points; and

 

  (iii) when the party taking delivery of the NGL has been specified in writing
to the Carrier.

 

(b) Except where the Carrier provides such facilities, the Carrier will only
accept NGL for transportation when the Shipper has provided the necessary
facilities or evidence of other arrangements satisfactory to the Carrier at the
specified Regular Receiving Point, Regular Delivery Point and at Intermediate
Break-out Locations for such NGL, associated buffer and interface material.

 

(c) NGL transported by the Carrier from the International Boundary (near Neche,
North Dakota) to the International Boundary (near Marysville, Michigan) shall be
accorded in-transit privileges while transiting the non-Carrier owned or
operated storage facilities at Superior, Wisconsin or both such storage
facilities and the non-Carrier owned or operated depropanizing facilities at
Superior, Wisconsin. Possession and control of NGL shall be that of the Shipper
while NGL are transiting such facilities.

 

(d) The Carrier shall maintain records of all aspects of transportation accorded
in-transit privileges.

 

(e) Shipper may request Carrier to arrange or otherwise provide for break-out
storage facilities at the Intermediate Break-out Location provided that
long-term need, use and economic viability of such facilities is demonstrated
and Shipper provides financial support assurances satisfactory to the Carrier
for such facilities.

4. SPECIFICATIONS AS TO QUALITY

 

 

(a) A Shipper shall not deliver to the Carrier and the Carrier shall not be
obligated to accept NGL that, as determined by the Carrier, has on receipt at
each Regular Receiving Point:

 

  (i) a composition that does not meet the definition of Kind;

 

  (ii) a temperature greater than 38 degrees Celsius;

 

  (iii) an absolute vapor pressure in excess of 1,250 kilopascals at 37.8
degrees Celsius;

 

  (iv) a copper strip corrosion in excess of 2a;

 

  (v) a particulate concentration greater than 5 milligrams per liter;

 

  (vi) indication of free water at the Carrier’s pipeline operating
temperatures;

 

  (vii) any organic chlorides; or

 

  (viii) physical or chemical characteristics that may render such NGL not
readily transportable by the Carrier or that may materially affect the quality
of other commodities transported by the Carrier or that may otherwise cause
disadvantage to the Carrier.

 

(b) A Shipper shall, as required by the Carrier, provide to the Carrier a
certificate with respect to the specifications of NGL to be received by the
Carrier from such Shipper. If a Shipper fails to provide the Carrier with such
certificate, then the Carrier shall not be obligated to accept the Shipper’s
NGL.

 

(c) A Shipper shall, if requested by the Carrier, provide and inject corrosion
inhibitor compound of a type and amount that is satisfactory to the Carrier into
NGL to be received by the Carrier from such Shipper.

 

(d) If the Carrier determines that a Shipper does not comply with the provisions
of paragraph (a) or (c) of Rule 4 of this tariff, then such Shipper shall remove
its NGL from the facilities of the Carrier as directed by the Carrier.

 

(e) If a Shipper fails to remove its NGL from the facilities of the Carrier in
accordance with the provisions of paragraph (d) of Rule 4 of this tariff, then
the Carrier shall have the right to remove and sell such NGL in such lawful
manner as deemed appropriate by the Carrier. The Carrier shall pay from the
proceeds of such sale all costs incurred by the Carrier with respect to the
storage, removal and sale of such NGL. The remainder of such proceeds, if any,
shall be held by the Carrier for the Shipper and any other party lawfully
entitled to such proceeds.



--------------------------------------------------------------------------------

FERC No. 42.1.0

Page 4

 

5. BUFFER AND INTERFACE

 

The Shipper shall accept at the Intermediate Break-out Locations and at
designated Regular Delivery Points the volume of buffer and interface material
applicable to the transportation of tendered NGL as determined by the Carrier.

6. COMMON STREAM SERVICE

 

 

(a) NGL accepted for transportation is subject to changes in composition and
quality while in transit due to, without limitation, the mixing with other NGL
or mixing with other Petroleum in the facilities of the Carrier or the
facilities of a third party. Delivery shall be made to the Shipper out of a
common stream of NGL at Regular Delivery Points. Carrier shall at no time be
under any obligation to provide to a Shipper individual batch segregated
transportation service.

 

(b) Subject to paragraph (a) of Rule 13 of this Tariff, the Carrier shall not be
liable for any damage, loss or consequential loss resulting from discoloration,
contamination, or deterioration of NGL including, but not limited to, change in
density, vapour pressure, quantity or value as may result from its mixture while
in transit with other NGL or Petroleum in the facilities of the Carrier or
facilities of a third party.

7. TENDERS AND QUANTITIES

 

 

(a) Tenders shall be submitted to the Carrier or Enbridge Pipelines Inc., acting
for the Carrier for such purpose, in accordance with the notice of shipment
format prescribed by the Carrier no later than the time and date set out in the
Carrier’s monthly nomination schedule. The Carrier shall notify all shippers of
the monthly nomination schedule applicable for the calendar year. Notice of any
amendment to a monthly nomination date shall be provided by the Carrier to all
shippers at minimum 24 hours in advance of the proposed change in nomination
date. Where applicable, such Tenders shall include the amounts of Petroleum to
be used as buffer material with such NGL. The Carrier may, subject to the
availability of space and the operating conditions of the facilities of the
Carrier, accept Tenders or revised Tenders after such time.

 

(b) A Shipper shall, upon notice from the Carrier, provide written third party
verification as required by the Carrier in support of such Shipper’s Tender. The
Carrier shall not be obligated to accept a Shipper’s NGL where such verification
is, in the sole discretion of the Carrier, unacceptable to the Carrier.

 

(c) The Carrier shall not be obligated to accept a Shipper’s NGL if the volume
of such NGL is less than the minimum volume or if the receipt flow rate at which
such NGL is received by the Carrier is less than or greater than the receipt
flow rates specified from time to time by the Carrier for each Regular Receiving
Point.

 

(d) The Carrier shall not be obligated to make a delivery of a Shipper’s NGL of
less than the minimum volume or at a delivery flow rate less than or greater
than the delivery flow rates specified from time to time by the Carrier for each
Regular Delivery Point.

 

(e) A Shipper shall supply its share of Retention Stock by types and volumes as
determined from time to time by the Carrier

8. APPLICATION OF RATES

 

 

(a) The Carrier shall charge a Shipper the Carrier’s rate for the transportation
of NGL on the volume of NGL transported by the Carrier and the volume of
Petroleum blended with such NGL.

 

(b) The carrier shall charge a Shipper, on the volume of buffer material
transported with such Shipper’s NGL, the Carrier’s rate for transportation of
Crude Petroleum.

 

(c) The Carrier shall charge a Shipper the Carrier’s rate for the transportation
of NGL and the Carrier’s rate for the transportation of Crude Petroleum that are
in effect on the respective dates of receipt at the designated Regular Receiving
Point for such Shipper’s NGL and buffer material. If the designated receiving
point for a Shipper’s NGL is a designated regular receiving point of Enbridge
Pipelines Inc., then the Carrier shall charge such Shipper the Carrier’s rate
for the transportation of NGL and the Carrier’s rate for the transportation of
Crude Petroleum that are in effect on the date of such receipt.



--------------------------------------------------------------------------------

FERC No. 42.1.0

Page 5

 

(d) Pursuant to FERC 18 C.F.R. 341.10, the existing rates between points named
in the tariff will be applied to transportation movements from existing
intermediate receiving points not named in the tariff to Regular Delivery
Points, and from Regular Receiving Points to existing intermediate delivery
points not named in the tariff.

9. PAYMENT OF RATES AND LIEN FOR UNPAID CHARGES

 

 

(a) A Shipper shall pay all charges and costs as provided for in this tariff or
otherwise lawfully due to the Carrier relating to the transportation of the
Shipper’s NGL by the Carrier. The Shipper shall pay such charges and costs upon
receipt of the Carrier’s invoice respecting such charges and costs. If required
by the Carrier, the Shipper shall pay such charges and costs before delivery, or
before acceptance of a transfer, of the Shipper’s NGL by the Carrier.

 

(b) The Carrier shall have a general lien on all of a Shipper’s NGL that is in
the possession of the Carrier to secure the payment of all charges and costs
accruing or due relating to the transportation of the Shipper’s Petroleum by the
Carrier. The general lien provided herein shall be in addition to any lien or
security interest otherwise provided by law or contract. The Carrier may
withhold the Shipper’s NGL from delivery and may exercise any other rights and
remedies provided at law or by contract, until all such charges and costs have
been paid.

 

(c) If charges for the transportation of a Shipper’s Petroleum remain unpaid for
ten days after notice of demand for payment of such charges is made to such
Shipper by the Carrier, then the Carrier shall have the right to remove and sell
any or all of such Shipper’s NGL that is in the possession of the Carrier in
such lawful manner as deemed appropriate by the Carrier.

 

(d) The Carrier shall pay from the proceeds of such sale all charges and costs
accruing or due relating to the transportation of such Shipper’s Petroleum by
the Carrier and all costs incurred by the Carrier with respect to the storage,
removal and sale of such Shipper’s NGL. The remainder of such proceeds, if any,
shall be held by the Carrier for the Shipper and any other party lawfully
entitled to such proceeds.

 

(e) When required, the Carrier shall, with or without notice to the Shipper,
appoint agent(s) to retain possession of the Shipper’s NGL on behalf of the
Carrier for the purpose of enforcing the general lien described in this Rule.
The Carrier hereby advises that it has appointed Enbridge Pipelines Inc. as one
agent appointed to hold possession of the Shipper’s for the purpose of enforcing
its general lien.

10. MEASURING, TESTING AND DEDUCTIONS

 

 

(a) The Carrier shall meter, or cause to be metered, a Shipper’s NGL upon
receipt and delivery by the Carrier. The Shipper or the designate of the Shipper
may be present at such metering. The Carrier shall have the right to enter the
premises where NGL is received or delivered by the Carrier and shall be granted
access to all facilities for the purpose of metering and to make any
examination, inspection, measurement or test as required by the Carrier to
verify the accuracy of such facilities and the quality of such Shipper’s NGL.

 

(b) The Carrier shall correct the density and volume of NGL received and
delivered by the Carrier from the actual temperature of such NGL to 15 degrees
Celsius by use of ASTM-IP Petroleum Measurement Tables 53 and 54, Metric
Edition, or the latest revision to such Tables.

 

(c) The Carrier shall correct the metered volume of NGL for compressibility by
the use of API Manual of Petroleum Measurement Standards, Chapter 11.2.2M or the
latest revision to such Chapter.

 

(d) The Carrier shall determine the equilibrium vapor pressure of NGL as
required by the Carrier for volume corrections.

 

(e) The Carrier shall determine the absolute vapor pressure of NGL by the use of
ASTM D 1267 or the latest revision to such Standard.

 

(f) The Carrier shall, as deemed necessary by the Carrier, adjust the measured
volume of NGL for shrinkage resulting from the blending or other addition of
Crude Petroleum with NGL in accordance with API Bulletin 2509 C or the latest
revision to such Bulletin.

 

(g) The Carrier shall determine the copper strip corrosion of NGL by the use of
ASTM D 1838 or the latest revision to such Standard.



--------------------------------------------------------------------------------

FERC No. 42.1.0

Page 6

 

(h) The results of all such metering and testing by the Carrier shall be final.

 

(i) The Carrier shall deduct, as allowance oil, 1/20 of 1 percent of the volume
of NGL delivered to the Shipper to cover losses inherent in the transportation
by the pipeline.

11. EVIDENCE OF RECEIPTS AND DELIVERIES

 

The Carrier shall evidence the receipt and delivery of NGL by tickets showing
the volume, type, temperature, vapour and meter pressure, density and any other
data with respect to such NGL as may be specified from time to time by the
Carrier. Such tickets shall be signed by the Shipper, or the designate of the
Shipper, and the Carrier.

12. DELIVERY AND ACCEPTANCE

 

 

(a) A Shipper or the designate of the Shipper shall accept such Shipper’s NGL
upon arrival at the designated Regular Delivery Point for such NGL.

 

(b) If a Shipper fails to remove its NGL from the facilities of the Carrier in
accordance with the provisions of paragraph (a) of Rule 12 of this tariff, then
the Carrier shall have the right to remove and sell such NGL in such lawful
manner as deemed appropriate by the Carrier. The Carrier shall pay from the
proceeds of such sale all costs incurred by the Carrier with respect to the
storage, removal and sale of such NGL. The remainder of such proceeds, if any,
shall be held by the Carrier for the Shipper and any other party lawfully
entitled to such proceeds.

13. LIABILITY OF THE CARRIER

 

 

(a) Except where caused by the direct negligence of the Carrier, the Carrier
shall not be liable to a Shipper for any delay, damage, loss or consequential
loss resulting from any cause while the Carrier is in possession or control of
such Shipper’s NGL, including without limitation the breakdown of the facilities
of the Carrier.

 

(b) If damage or loss to Petroleum results from any cause other than the direct
negligence of the Carrier while the Carrier is in possession or control of such
Petroleum, then the Carrier may apportion the cost of such damage or loss on a
pro rata basis among all Shippers. Each Shipper’s share of such cost shall be
determined by the Carrier based on the proportion of the volume of the Shipper’s
NGL in the possession of the Carrier on the date of such loss to the total
volume of Petroleum in the possession of the Carrier on the date of such loss.

14. IDEMNIFICATION BY THE SHIPPER

 

A Shipper shall indemnify the Carrier for any damage, loss, costs or
consequential loss incurred by the Carrier or any other party as a result of
such Shipper’s failure to comply with any provision of this tariff.

15. APPORTIONMENT AND SUBSTITUTION

 

 

(a) If more Refined Petroleum Products, NGL and associated buffer material are
tendered than can be transported by the Carrier, then the Carrier shall
apportion such tenders on a pro rata basis among all such Shippers on the basis
of such current tenders and the current operating conditions of the facilities
of the Carrier applicable to the transportation of Refined Petroleum Products
and NGL.

 

(b) If a Shipper fails, without reasonable cause in the judgment of the Carrier,
to ship its apportioned volume of Refined Petroleum Products and NGL within the
month of apportionment, then the Carrier shall limit the total volume of Refined
Petroleum Products and NGL accepted by the Carrier from such Shipper in each of
the next three months in which apportionment of Refined Petroleum Products and
NGL occurs to not more than the total volume of Refined Petroleum Products and
NGL received by the Carrier from such Shipper in the month of non-performance.

 

(c) A Shipper may substitute Crude Petroleum for NGL by revising its Tender of
NGL and its Tender of Crude Petroleum provided that:

 

  (i) such revision does not cause the Shipper to exceed its original Tender of
Crude Petroleum; and

 

  (ii) as determined by the Carrier, such revision does not increase Crude
Petroleum apportionment.



--------------------------------------------------------------------------------

FERC No. 42.1.0

Page 7

 

16. REQUESTED CHANGES BY THE SHIPPER

 

 

(a) Subject to the operating conditions of the facilities of the Carrier, the
Carrier may, upon the written request of a Shipper, allow a Shipper to change:

 

  (i) the designated Regular Receiving Point for its NGL;

 

  (ii) the designated volume of its NGL to be received at a designated Regular
Receiving Point;

 

  (iii) the designated Regular Delivery Point for its NGL;

 

  (iv) the designated volume of its NGL to be delivered to a designated Regular
Delivery Point; and

 

  (v) the party designated to take delivery of its NGL.

 

(b) The Carrier may allow a Shipper to transfer, in such a manner as may be
specified by the Carrier from time to time, such Shipper’s rights and
obligations under this tariff respecting its NGL to another Shipper.

 

(c) A transfer of a Shipper’s rights and obligations under Rule 16(b) of this
tariff respecting its NGL will not be binding or effective on the Carrier until
the Carrier has provided a notice of acceptance to the transferor and
transferee. The Carrier will not provide a notice of acceptance of a transfer
until such time as the transferee has satisfied the Carrier of its capacity to
undertake the transferor’s obligations and has provided any Financial Assurances
requested by the Carrier in accordance with Rule 20 of this tariff.

17. ADVERSE CLAIMS AGAINST NGL

 

 

(a) A Shipper shall not Tender or deliver to the Carrier NGL which is involved
in litigation, the ownership of which may be in dispute or which is encumbered
by a lien or charge of any kind unless the Shipper provides written notification
to the Carrier of such litigation, dispute, lien or charge not less than 20 days
before such Tender is made to the Carrier.

 

(b) The Carrier shall not be obligated to accept NGL that is involved in
litigation, the ownership of which may be in dispute or which is encumbered by a
lien or charge of any kind.

 

(c) A Shipper shall advise the Carrier in writing if, at any time while the
Shipper’s NGL is in the possession of the Carrier, such NGL becomes involved in
litigation, the ownership of such NGL becomes in dispute or such NGL becomes
encumbered by a lien or charge of any kind.

 

(d) A Shipper shall, upon demand from the Carrier, provide a bond or other form
of indemnity satisfactory to the Carrier protecting the Carrier against any
liability or loss that may arise as a result of such Shipper’s NGL that is
involved in litigation, the ownership of which may be in dispute or which is
encumbered by a lien or charge of any kind.

18. CLAIMS, SUITS AND TIME FOR FILING

 

 

(a) A Shipper shall advise the Carrier in writing of any claim for delay, damage
or loss resulting from the transportation of such Shipper’s NGL by the Carrier
within nine months of delivery of such NGL by the Carrier or, in the case of a
failure to make delivery, then within nine months after a reasonable time for
delivery has elapsed.

 

(b) A Shipper shall institute any action arising out of any claim against the
Carrier within two years from the date that written notice is given by the
Carrier to such Shipper that the Carrier has disallowed such claim or any part
of such claim.

 

(c) If a Shipper fails to comply with the provisions of paragraph (a) or
paragraph (b) of Rule 18 of this tariff, then such Shipper waives all rights it
has to bring an action against the Carrier with respect to such claim.

19. COMPONENT MEASUREMENT AND BALANCING

 

 

(a) Subject to paragraph (b) of this Rule, the acceptance by Carrier of any NGL
for transportation shall be on the condition that NGL component measurement and
balancing shall be the responsibility of the Shippers and shall not be provided
for by the Carrier.



--------------------------------------------------------------------------------

FERC No. 42.1.0

Page 8

 

(b) In the event that a Shipper requests transportation service and is unable to
arrange or provide for component measurement and balancing as contemplated in
paragraph (a) of this Rule, such Shipper may notify the Carrier in writing of
its inability to make such arrangements.

 

(c) Upon receipt of a notice referred to in paragraph (b) of this Rule, Carrier
shall implement in a timely manner a method by which components of tendered NGL
will be measured and reported to Shippers and shall endeavor to provide or
arrange for a method by which components of tendered NGL will be balanced.

20. FINANCIAL ASSURANCES

 

 

(a) At any time, upon the request of the Carrier, any prospective or existing
Shipper shall provide information to the Carrier that will allow the Carrier to
determine the prospective or existing Shipper’s capacity to perform any
financial obligations that could arise from the transportation of that Shipper’s
NGL under the terms of this tariff, including the payment of transportation
charges, equalization obligations and the value of the allowance oil and
negative Shipper’s balance positions. The Carrier shall not be obligated to
accept NGL for transportation from an existing or prospective Shipper if the
Shipper or prospective Shipper fails to provide the requested information to the
Carrier within ten (10) days of the Carrier’s written request, or if the
Carrier’s review of the requested information reveals that the existing or
prospective Shipper does not have the capacity to perform any financial
obligations that could arise from the transportation of that Shipper’s NGL under
the terms of this tariff, including the payment of transportation charges,
equalization obligations and the reasonably determined value of the allowance
oil and negative Shipper’s balance positions.

 

(b) Subject to the provisions of Rule 20(c), the Carrier, upon notice to the
Shipper, may only require one or more of the following Financial Assurances for
the payment of all charges and costs as provided for in this tariff, or
otherwise lawfully due to the Carrier, to be provided at the expense of the
Shipper:

 

  (i) prepayment;

 

  (ii) a letter of credit in favor of Carrier in an amount sufficient to ensure
payment of all costs and charges that could reasonably accrue due to the
Carrier, in a form and from an institution acceptable to Carrier;

 

  (iii) a guaranty in an amount sufficient to ensure payment of all such costs
and charges that could reasonably accrue due to the Carrier, in a form and from
a third party acceptable to Carrier; or

 

  (iv) such other enforceable collateral security, including but not limited to
security agreements over assets of the Shipper, in a form acceptable to the
Carrier (“the Financial Assurances”).

 

(c) In the event that the Carrier reasonably determines that:

 

  (i) the existing or prospective Shipper’s financial condition is or has become
impaired or unsatisfactory;

 

  (ii) any Financial Assurances previously provided by a Shipper no longer
provide adequate security for the performance of the Shipper’s obligations that
could arise from the transportation of its NGL under the terms of this tariff;
or

 

  (iii) the Carrier otherwise determines that it is necessary to obtain
Financial Assurances from the Shipper, then the Shipper shall provide Financial
Assurances for the payment of the charges and costs as provided for in this
tariff or otherwise lawfully due to the Carrier relating to the transportation
of the Shipper’s NGL by the Carrier. For the purpose of this tariff, and without
limiting the generality of the charges and costs lawfully due to the Carrier
relating to the transportation of the Shipper’s NGL, those charges and costs
shall include transportation charges, equalization obligations, negative
Shipper’s balance positions and the allowance oil. The Carrier shall not be
obligated to accept NGL for transportation from an existing or prospective
Shipper if the Shipper or prospective Shipper fails to deliver the Financial
Assurances to Carrier within ten (10) days of Shipper’s receipt of Carrier’s
written request for such Financial Assurances.

Symbols:

[C] – Cancel

[N] – New

[W] – Change in wording only



--------------------------------------------------------------------------------

Attachment 4

Division of Revenues

The International Joint Tariff Administrator shall collect from the shippers the
transportation revenue for all crude petroleum shipped under the International
Joint Tariffs in effect at the time of transportation and shall distribute the
appropriate share of transportation revenue to each of the Parties to the
International Joint Tariffs as follows:

No later than 30 days following the end of each month during the Term, the
International Joint Tariff Administrator shall pay to EELP as its division of
the joint toll revenue for that month the following aggregate amount in U.S.
dollars:

(1) for each delivery point on the Lakehead System to which deliveries have been
made under the International Joint Tariff during such month, the volume so
delivered (for which tolls were paid under the International Joint Tariff),
multiplied by the then-current Lakehead local tariff rate (as such local tariff
rate may change from time to time in accordance with applicable FERC regulations
and orders) that would have applied for a movement from the international border
near Gretna, Manitoba to such delivery point and

(2) the dollar value of all Allowance Oil collected by EPI with respect to
volumes transported on the Lakehead System under the International Joint Tariff
during such month.

The remaining aggregate revenue derived from movements under the International
Joint Tariff for such month shall accrue to EPI.

 

- 64 -